Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 1 of 67 PageID: 695




                   EXHIBIT A
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 2 of 67 PageID: 696



  Mark T. Power, Esq.
  John P. Amato, Esq.
  HAHN & HESSEN LLP
  488 Madison Avenue, Suite 1400
  New York, New York 10022
  Telephone: (212) 478-7200
  E-mail:    mpower@hahnhessen.com
             jamato@hahnhessen.com
  Special Counsel and Conflicts Counsel to the Debtors and
  Debtors in Possession


  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------------------ x
  In re:                                                                         :   Chapter 11
                                                                                 :
  Orion HealthCorp, Inc.                                                         :   Case No. 18-71748 (AST)
  Constellation Healthcare Technologies, Inc.                                    :   Case No. 18-71749 (AST)
  NEMS Acquisition, LLC                                                          :   Case No. 18-71750 (AST)
  Northeast Medical Solutions, LLC                                               :   Case No. 18-71751 (AST)
  NEMS West Virginia, LLC                                                        :   Case No. 18-71752 (AST)
  Physicians Practice Plus, LLC                                                  :   Case No. 18-71753 (AST)
  Physicians Practice Plus Holdings, LLC                                         :   Case No. 18-71754 (AST)
  Medical Billing Services, Inc.                                                 :   Case No. 18-71755 (AST)
  Rand Medical Billing, Inc.                                                     :   Case No. 18-71756 (AST)
  RMI Physician Services Corporation                                             :   Case No. 18-71757 (AST)
  Western Skies Practice Management, Inc.                                        :   Case No. 18-71758 (AST)
  Integrated Physician Solutions, Inc.                                           :   Case No. 18-71759 (AST)
  NYNM Acquisition, LLC                                                          :   Case No. 18-71760 (AST)
  Northstar FHA, LLC                                                             :   Case No. 18-71761 (AST)
  Northstar First Health, LLC                                                    :   Case No. 18-71762 (AST)
  Vachette Business Services, LTD.                                               :   Case No. 18-71763 (AST)
  MDRX Medical Billing, LLC                                                      :   Case No. 18-71764 (AST)
  Vega Medical Professionals, LLC                                                :   Case No. 18-71765 (AST)
  Allegiance Consulting Associates, LLC                                          :   Case No. 18-71766 (AST)
  Allegiance Billing & Consulting, LLC                                           :   Case No. 18-71767 (AST)
  Phoenix Health, LLC,                                                           :   Case No. 18-71789 (AST)
                                                                                 :
                                           Debtors.                              :   (Jointly Administered)
                                                                                 :
  ----------------------------------------------------------------------------- x
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 3 of 67 PageID: 697




  ------------------------------------------------------------------------------ x
  Orion Healthcorp, Inc., et al.,                                                :
                                                                                 :
                                           Plaintiffs,                           :
                       v.                                                        :
                                                                                 :
  Parmjit Singh Parmar (a/k/a Paul Parmar), Sotirios : Adv. Pro. No. 18-08053 (AST)
  Zaharis, Ravi Chivukula, Pavan Bakshi, Naya                                    :
  Constellation Health, LLC, Alpha Cepheus, LLC,                                 :
  Constellation Health Investment, LLC, Constellation :
  Health Group, LLC, Constellation Health, LLC,                                  :
  First United Health, LLC, Taira no Kiyomori LLC, :
  Blue Mountain Healthcare, LLC, CC Capital CHT :
  Holdco LLC, CHT Holdco LLC, PBPP Partners                                      :
  LLC, Axis Medical Services, LLC, Vega Advanced :
  Care LLC, Pulsar Advance Care LLC, Lexington                                   :
  Landmark Services LLC, MYMSMD LLC, PPSR                                        :
  Partners, LLC, AAKB Investments Limited, Destra :
  Targeted Income Unit Investment Trust, on behalf of :
  unitholders, a Delaware Statutory Trust, United                                :
  States of America, Aquila Alpha LLC, 2 River                                   :
  Terrace Apartment 12J, LLC, Dioskouroi Kastor                                  :
  Polydeuces, LLC, 21B One River Park LLC, Aquila :
  Alshain LLC, Ranga Bhoomi LLC, Harmohan                                        :
  Parmar (a/k/a Harry Parmar), Kiran Sharma, The :
  Red Fronted Macaw Trust, Young Conaway Stargatt :
  & Taylor, LLP (in its capacity as Escrow Agent), Blue:
  Cross Blue Shield of South Carolina, Honorable                                 :
  Trinidad Navarro, Insurance Commissioner of the                                :
  State of Delaware, in his capacity as Receiver, and                            :
  John Does 1 through 100 inclusive,                                             :
                                                                                 :
                                           Defendants.                           :
  ----------------------------------------------------------------------------- x

             FIRST AMENDED ADVERSARY PROCEEDING COMPLAINT

         Orion HealthCorp, Inc. (“Orion”) and its affiliated debtors and debtors-in-possession

  in the above-captioned chapter 11 cases, and as plaintiffs in the above-captioned adversary

  proceeding (collectively, the “Debtors” or the “Plaintiffs”), as and for their First Amended

  Complaint, respectfully allege as follows:



                                               -2-
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 4 of 67 PageID: 698



                                NATURE OF THE ACTION

         1.     The Plaintiffs are the victims of a large, complex and brazen fraud that was

  subject to an intricate and deliberate concealment effort perpetrated by their former

  management. This action, among other things, seeks to recover (a) funds that were stolen

  from and rightfully belong to the Debtors in connection with the final chapter of that fraud

  and, specifically, in connection with a “go-private” merger transaction (the “Merger”),

  pursuant to which CHT Holdco, LLC (“CHT Holdco”) acquired the stock of Plaintiff

  Constellation Healthcare Technologies, Inc. (“CHT”), as well as (b) certain assets

  purchased or otherwise fraudulently secreted with funds stolen from the Debtors both before

  and after the Merger.

         2.     The Merger and thefts were orchestrated by defendant Parmjit “Paul” Parmar

  (“Parmar”), and were implemented through (among other things) looting the Debtors’

  assets for his own benefit and the benefit of others, including certain unitholders of the

  Destra Targeted Unit Investment Trust, a Delaware Statutory Trust (the “Destra Trust”).

  At all times relevant to this First Amended Complaint, Parmar was Chief Executive Officer

  (“CEO”) and Chairman of the Board of Directors (the “Board”) of CHT.                  Parmar

  controlled CHT through his position as CEO and Chairman of the Board of CHT, his

  ownership of CHT shares, and his ownership and/or control over the Parmar Shareholder

  Entities (as defined below), all of whom owned, directly or indirectly, CHT shares.

         3.     Parmar was assisted in the commission of the acts complained of herein by

  Sotirios “Sam” Zaharis (“Zaharis”), and Ravi Chivukula (“Chivukula” and together with

  Parmar and Zaharis the “Board Member Defendants”).         Zaharis was the Chief Financial

  Officer (“CFO”) and a Director of CHT, and directly benefited as a result of the Sham




                                               -3-
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 5 of 67 PageID: 699



  Acquisitions and the Merger, and Chivukula was the Secretary of CHT and Director of

  Orion. The Board Member Defendants were also assisted by defendant Pavan Bakshi

  (“Bakshi”), who conspired with and assisted the Board Member Defendants in connection

  with the Sham Acquisitions, and directly benefited as a result thereof and as a result of the

  Merger.

         4.     To secure an inflated stock purchase price in connection with the Merger,

  Parmar, with the aid and assistance of the other Board Member Defendants, (a) fabricated

  the pre-Merger acquisitions of multiple Debtors (the “Sham Acquisitions”) by representing

  that these companies, identified below, were operating businesses with bona fide customers

  and revenue when, in fact, they had no business operations, nor any employees, customers,

  or revenue, and (b) falsified and altered financial documents, created fictitious customers

  and invoices, and fabricated the operations of entire subsidiaries of Orion.

         5.     Based on the artificially increased stock price, the Board Member Defendants

  were able to secure a purchase price of $309.4 million – a 45% premium over the pre-Merger

  stock price (the “Acquisition Price”) for CHT in connection with the Merger.

         6.     In total, $212,502,269.25 in proceeds (“Merger Proceeds”) was paid out in

  connection with the Merger, approximately $100 million of which was paid to Parmar

  Shareholder Entities (the “Parmar Shareholder Redemption Payments”).

         7.     The Merger Proceeds were funded with $130 million in debt (the “Merger

  Financing”) owed to Bank of America, N.A., as Administrative Agent, L/C Issuer and

  Swingline Lender (“Bank of America” and collectively with the syndicate lenders, the




                                                -4-
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 6 of 67 PageID: 700



  “Lenders”), and an equity contribution of $82,502,160.25 from defendant CC Capital CC

  Holdco LLC (“CC Holdco”) to CHT Holdco.1

          8.      To secure the Merger Financing, CHT, the other Plaintiffs and certain non-

  debtor entities (i) jointly and severally guaranteed the Merger Financing, (ii) gave first

  priority liens in all of their property (the “Merger Liens”), and (iii) pledged 100% of the

  equity interests in each of their subsidiaries.

          9.      Not content with stealing millions of dollars from the Debtors, Parmar,

  Zaharis, Chivukula and Bakshi, by and through the Parmar Laundering Entities (as defined

  below) proceeded to launder, hide and/or secrete the proceeds of the Sham Acquisitions

  and Merger, as well as other assets in an effort to further defraud the Debtors and their

  legitimate creditors, and otherwise make themselves appear judgment-proof.                         Parmar,

  Zaharis, Chivukula and Bakshi exercised total domination and control over the Parmar

  Laundering Entities, and used them to purchase or fraudulently secrete millions of dollars’

  stolen from the Debtors to acquire real property and other assets held in a constructive trust

  for the Debtors.

          10.     As a result of the fraud and fraudulent conveyances alleged herein, on March

  16, 2018, (the “Petition Date”), the Debtors commenced their Chapter 11 cases by filing

  voluntary petitions for relief under Chapter 11 of title 11 of the United States Code, 11

  U.S.C. § 101, et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

  Eastern District of New York (the “Bankruptcy Court”).



  1
      Following the Merger Financing, the Debtors, Bank of America and certain of the Lenders entered into an
      Incremental Term Increase Agreement and Lender Joinder Agreement, pursuant to which the Initial Term
      Loan was increased by $30 million to fund the Debtors’ acquisition of New York Network Management,
      LLC and its subsidiaries, resulting in a total term loan as of the March 16, 2018 petition date of $158.2
      million.



                                                      -5-
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 7 of 67 PageID: 701



         11.    Plaintiffs, as debtors in possession and on behalf of their bankruptcy estates,

  hereby seek, among other things, (a) turnover of the Parmar Shareholder Redemption

  Payments and monies stolen from the Debtors before and after the Merger, pursuant to

  Sections 542 and 543 of the Bankruptcy Code and state law common law, (b) imposition of

  constructive trusts of the property acquired with the Parmar Shareholder Redemption

  Payments and monies stolen from the Debtors before and after the Merger, and (c) related

  relief against certain, additional defendants, to the extent such defendants assert any interest

  in the monies and properties at issue herein.

         12.    Alternatively, Plaintiffs hereby seek to set aside and recover as fraudulent

  transfers the Parmar Shareholder Redemption Payments and assets acquired with monies

  stolen from the Debtors, pursuant to Sections 544, 548, and 550 of the Bankruptcy Code

  and Sections 1304 and 1305 of the Delaware Uniform Fraudulent Transfer Act

  (“DUFTA”).

                                         THE PARTIES

  I.     The Plaintiffs

         13.    Plaintiff CHT is a Delaware corporation with a principal place of business in

  Jericho, New York. CHT directly owns 100% of the interests in Orion.

         14.    Plaintiff Orion is a Delaware corporation with a principal place of business in

  Jericho, New York. Orion owns 100% of the interests in various operating entities, holding

  companies, and certain of the sham corporations created and/or acquired by Parmar.

         15.    Plaintiff Integrated Physician Solutions, Inc. (“IPS”) is a Delaware

  corporation wholly owned by Orion.           IPS operates the Debtors’ physician practice

  management and group purchasing organization businesses.




                                                  -6-
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 8 of 67 PageID: 702



         16.    Plaintiff Medical Billing Services, Inc. (“MBS”) is a Texas corporation wholly

  owned by Orion. MBS operates as part of Orion’s revenue cycle management (“RCM”)

  business.

         17.    Plaintiff Rand Medical Billing, Inc. (“Rand”) is a California corporation

  wholly owned by Orion. Rand operates as part of Orion’s RCM business.

         18.    Plaintiff RMI Physician Services Corporation (“RMI”) is a Texas corporation

  wholly owned by Orion. RMI operates as part of Orion’s RCM business.

         19.    Plaintiff Western Skies Practice Management, Inc. (“Western Skies”) is a

  Colorado corporation wholly owned by Orion. Western Skies operates as part of Orion’s

  RCM business.

         20.    Plaintiff NEMS Acquisition, LLC (“NEMS Acquisition”) is a Delaware

  limited liability company wholly owned by Orion. NEMS Acquisition acts as a holding

  company for Plaintiff Northeast Medical Solutions, LLC and Plaintiff NEMS West

  Virginia, LLC, both of which are Pennsylvania limited liability companies that operate as

  part of Orion’s RCM business.

         21.    Plaintiff Physicians Practice Plus Holdings, LLC (“PPP HoldCo”) is a

  Delaware limited liability company wholly owned by Orion. PPP HoldCo acts as a holding

  company for Plaintiff Physician Practice Plus, LLC, a Delaware limited liability company

  that operates as part of Orion’s RCM business.

         22.    Plaintiff Northstar FHA, LLC (“Northstar FHA”) is a Delaware limited

  liability company wholly owned by Orion. Northstar FHA acts as a holding company for

  Plaintiff Northstar First Health, LLC (“Northstar”), a Delaware limited liability company,




                                              -7-
       Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 9 of 67 PageID: 703



  which in turn acts as a holding company for Plaintiff Vachette Business Services, Ltd., an

  Ohio limited liability company.

         23.    Plaintiff Phoenix Health, LLC (“Phoenix”) is a Delaware limited liability

  company wholly owned by Orion. Phoenix is an entity that was the subject of one of the

  Sham Acquisitions.

         24.    Plaintiff MDRX Medical Billing LLC (“MDRX”) is a Delaware limited

  liability company wholly owned by Orion. MDRX is an entity that was the subject of one

  of the Sham Acquisitions and, upon information and belief, certain of the capital raised in

  connection with the acquisition of MDRX was actually used by Parmar and certain of the

  Parmar Laundering Entities to purchase the Colts Neck Property Mortgage (as defined

  herein) to hinder, delay and defraud creditors, secrete Parmar’s assets and make him appear

  judgment proof.

         25.    Plaintiff VEGA Medical Professionals, LLC (“Vega”) is a Delaware limited

  liability company wholly owned by Orion. Vega acts as a holding company for Plaintiff

  Allegiance Consulting Associates, LLC and Plaintiff Allegiance Billing & Consulting, LLC,

  both of which are New York limited liability companies.

         26.    Plaintiff NYNM Acquisition, LLC (“NYNM Acquisition”) is a Delaware

  limited liability company wholly owned by Orion. NYNM Acquisition acts as a holding

  company for certain non-debtor entities that are not parties to this action.

  II.    Defendants

         27.    Upon information and belief, Parmar resides at 18/19 Colts Gait Lane, Colts

  Neck, New Jersey (the “Colts Neck Property”), and also maintains residences at 2 River

  Terrace, Apartment 12J, New York, New York 10282 (the “River Terrace Property”) and




                                                -8-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 10 of 67 PageID: 704



  50 Riverside Boulevard, Apartment 21B, New York, New York (the “Riverside Boulevard

  Property”). At all relevant times herein, Parmar was CEO and Chairman of the Board of

  CHT. Parmar controlled CHT through his ownership of CHT shares, his control over the

  Parmar Shareholder Entities and other entities owning CHT shares, and his position as

  CEO and Chairman of the Board.

         28.    Upon information and belief, Chivukula is a close, personal associate of

  Parmar and resident of the State of New Jersey. At all relevant times herein, Chivukula was

  Secretary of CHT and a Director of Orion and worked closely, assisted and conspired with

  Parmar to actively launder, secrete and/or hide the fruits of their fraud.

         29.    Upon information and belief, Zaharis is a close, personal associate of Parmar

  and resident of the State of New Jersey and an Australian citizen. At all relevant times

  herein, Zaharis was on the Board of CHT and worked closely, assisted and conspired with

  Parmar to actively launder, secrete and/or hide the fruits of their fraud. Zaharis personally

  benefited from the fraud and fraudulent transactions described herein as a result of, among

  other things, his indirect or direct ownership of defendant MYMSMD LLC and receipt of

  certain of the Parmar Shareholder Redemption Payments as a result thereof.

         30.    Upon information and belief, Bakshi is a close personal associate of Parmar

  and a resident of the State of New York. At all relevant times herein, Bakshi worked

  closely, assisted and conspired with Parmar to actively launder, secrete and/or hide the

  fruits of their fraud. Bakshi personally benefited from the fraud and fraudulent transactions

  described herein as a result of, among other things, his indirect or direct ownership of

  defendant AAKB Investments Limited and receipt of certain of the Parmar Shareholder

  Redemption Payments as a result thereof.




                                                -9-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 11 of 67 PageID: 705



         31.    Upon information and belief, defendant Naya Constellation Health, LLC

  (“Naya”) is a Delaware limited liability company. At all relevant times herein, Naya was

  wholly owned and controlled by Parmar.

         32.    Upon information and belief, defendant Constellation Health Investment,

  LLC (“Constellation Investment”) is a Delaware limited liability company. At all relevant

  times herein, Constellation Investment was wholly owned and controlled by Parmar.

         33.    Upon information and belief, defendant First United Health, LLC (“First

  United”) is a Delaware limited liability company. At all relevant times herein, First United

  was wholly owned and controlled by Parmar.

         34.    Upon information and belief, defendant Alpha Cepheus, LLC (“Alpha

  Cepheus”) is a Delaware limited liability company. At all relevant times herein, Alpha

  Cepheus was wholly owned and controlled by Constellation Investment and First United,

  which in turn were owned and controlled by Parmar.

         35.    Upon information and belief, defendant Blue Mountain Healthcare, LLC

  (“Blue Mountain”) is a Delaware limited liability company. At all relevant times herein,

  Blue Mountain was owned by defendant Taira no Kiyomori (“Kiyomori”), another

  Delaware limited liability company, which was owned and controlled by Parmar.

         36.    Upon information and belief, defendant CHT Holdco is a Delaware limited

  liability company. Upon information and belief, CHT Holdco was formed in anticipation

  of the Merger, and is the owner of all of plaintiff CHT’s outstanding shares. CHT Holdco is

  named a defendant herein because of its alleged interest in all or at least some portion of the

  Merger Proceeds.




                                               -10-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 12 of 67 PageID: 706



         37.     Upon information and belief, defendant CC Capital CHT Holdco LLC (“CC

  Holdco”) is a Delaware limited liability company.          Upon information and belief, CC

  Holdco was formed in anticipation of the Merger and is the controlling member of CHT

  Holdco.      CC Holdco funded approximately $82.5 million of the Merger Proceeds in

  connection with the Merger and is named a defendant herein because of its alleged interest

  in all or at least some portion of the Merger Proceeds.

         38.     Upon information and belief, defendant PBPP Partners LLC (“PBPP

  Partners”) is a Delaware limited liability company. At all times herein, PBPP Partners was

  owned (directly or indirectly) and controlled by Parmar.

         39.     Upon information and belief, defendant Axis Medical Services LLC (“Axis”)

  is a Delaware limited liability company. At all times herein, Axis was owned (directly or

  indirectly) and controlled by Parmar.

         40.     Upon information and belief, defendant Vega Advanced LLC (“Vega”) is a

  Delaware limited liability company. At all times herein, Vega was owned (directly or

  indirectly) and controlled by Parmar.

         41.     Upon information and belief, defendant Pulsar Advance Care LLC (“Pulsar”)

  is a Delaware limited liability company. At all times herein, Pulsar was owned (directly or

  indirectly) and controlled by Parmar.

         42.     Upon information and belief, defendant Lexington Landmark Services LLC

  (“Lexington”) is a Delaware limited liability company. At all times herein, Lexington was

  owned (directly or indirectly) and controlled by Parmar.




                                               -11-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 13 of 67 PageID: 707



         43.    Upon information and belief, defendant MYMSMD LLC (“MYMSMD”) is a

  New Jersey limited liability company. At all times herein, MYMSMD was owned (directly

  or indirectly) and controlled by Zaharis and Parmar.

         44.    Upon information and belief, defendant AAKB Investments Limited

  (“AAKB”) is a UK company registered in Guernsey. At all times herein, AAKB was

  owned (directly or indirectly) and controlled by Bakshi and Parmar.

         45.    Upon information and belief, defendant PPSR Partners, LLC (“PPSR” and

  collectively with Blue Mountain, Kiyomori, Naya, Alpha Cepheus, First United,

  Constellation Investment, PBPP Partners, Axis, Vega, Pulsar, Lexington, MYMSMD and

  AAKB, the “Parmar Shareholder Entities”) is a Delaware limited liability company. At all

  times herein, PPSR was owned (directly or indirectly) and controlled by Parmar.

         46.    Defendant Destra Targeted Income Unit Investment Trust, on behalf of

  unitholders (defined above as the “Destra Trust”) is a Delaware statutory trust. U.S. Bank

  Trust National Association is trustee for the Destra Trust, which is named a defendant

  herein because of its alleged interest in $55,267,485.28 (plus interest) presently being held in

  an escrow account maintained by Defendant Young Conaway Stargatt & Taylor LLP, as

  discussed more fully below (the “YC Escrowed Funds”)

         47.    Upon information and belief, defendant Constellation Health Group, LLC

  (“CH Group”) is a Delaware limited liability company which is named a defendant herein

  because of its alleged interest in the YC Escrowed Funds.

         48.    Upon information and belief, defendant Constellation Health, LLC

  (“CHLLC”) is a Delaware limited liability company which is named a defendant herein

  because of its alleged interest in the YC Escrowed Funds.




                                                -12-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 14 of 67 PageID: 708



         49.    Defendant United States of America is a sovereign and named herein based

  on its claimed interest in the real property assets owned and controlled by the Parmar

  Laundering Entities, and certain of the Parmar Shareholder Redemption Payments,

  including the YC Escrowed Funds and approximately $20 million of the Debtors’ monies

  seized from Robinson, Brog, Leinwand, Greene, Genovese & Gluck, P.C. (“Robinson

  Brog”) by virtue of (a) a certain seizure warrant or warrants issues in connection with

  criminal investigations by the United States Department of Justice (“DOJ”), (b) a certain

  criminal complaint filed by the DOJ against Parmar, Zaharis, and Chivukula alleging

  claims for conspiracy to commit securities fraud and securities fraud, and related forfeiture

  complaint seeking forfeiture of the Parmar Real Property (as defined below), and (c) a

  certain civil complaint filed by the United States Securities and Exchange Commission

  (“SEC”) against Parmar, Zaharis and Chivukula alleging claims for fraud and securities

  fraud arising from the Sham Acquisitions and Merger discussed herein and seeking, inter

  alia, disgorgement of all ill-gotten gains in connection therewith.

         50.    Upon information and belief, defendant Aquila Alpha LLC (“Aquila Alpha”)

  is a Delaware limited liability company formed on January 22, 2016 and used by Parmar to

  fraudulently acquire assets. Upon information and belief, Aquila Alpha is owned and

  controlled by Parmar, and Aquila Alpha is the alter-ego of Parmar and vice versa. Aquila

  Alpha is a shell entity used by Parmar to perpetrate the fraud and fraudulent transfers

  alleged herein and/or otherwise hide or secrete assets in an effort to hinder, delay and

  defraud legitimate creditors such as the Debtors.

         51.    Upon information and belief, defendant 2 River Terrace Apartment 12J (“2

  River Terrace”) is a New York limited liability company formed on December 23, 2015.




                                                -13-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 15 of 67 PageID: 709



  Upon information and belief, 2 River Terrace is owned and controlled by Parmar, and 2

  River Terrace is the alter-ego of Parmar and vice versa. 2 River Terrace is a shell entity used

  by Parmar to perpetrate the fraud and fraudulent transfers alleged herein and/or otherwise

  hide or secrete assets in an effort to hinder, delay and defraud legitimate creditors such as

  the Debtors.

         52.     Upon information and belief, defendant Dioskouroi Kastor Polydeuces, LC

  (“DKP”) is a Delaware limited liability company formed on June 27, 2017.                 Upon

  information and belief, DKP was incorporated by Parmar’s father, Harmohan Parmar, but

  is actually owned and controlled by Parmar, and DKP is the alter-ego of Parmar and vice

  versa. DKP is a shell entity used by Parmar to perpetrate the fraud and fraudulent transfers

  alleged herein and/or otherwise hide or secrete assets in an effort to hinder, delay and

  defraud legitimate creditors such as the Debtors.

         53.     Upon information and belief, defendant 21B One River Park, LLC (“21B One

  River Park”) is a Delaware limited liability company formed in or around April 2017.

  Upon information and belief, 21B One River Park is owned and controlled by Parmar, and

  21B One River Park is the alter-ego of Parmar and vice versa. 21B One River Park is a shell

  entity used by Parmar to perpetrate the fraud and fraudulent transfers alleged herein and/or

  otherwise hide or secrete assets in an effort to hinder, delay and defraud legitimate creditors

  such as the Debtors.

         54.     Upon information and belief, defendant Aquila Alshain LLC (“Aquila

  Alshain) is a Delaware limited liability company formed in or around April 2017. Aquila

  Alshain is the sole member of Defendant 21B One River Park, and is owned and controlled

  by Parmar, and Aquila Alshain is the alter-ego of Parmar and vice versa. Aquila Alshain is a



                                               -14-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 16 of 67 PageID: 710



  shell entity used by Parmar to perpetrate the fraud and fraudulent transfers alleged herein

  and/or otherwise hide or secrete assets in an effort to hinder, delay and defraud legitimate

  creditors such as the Debtors.

         55.    Upon information and belief, defendant Kiran Sharma (“Sharma”) is

  Parmar’s sister and resides at 5 Muncee Ct., Holmdel, New Jersey 07733-1246. Upon

  information and belief, Sharma is the trustee of defendant The Red Fronted Macaw Trust

  and is named herein because of an alleged interest in the Riverside Boulevard Property

  (defined below).

         56.    Upon information and belief, defendant The Red Fronted Macaw Trust

  (“Red Trust”) is a trust formed under the laws of New York. Upon information and belief,

  the Red Trust is the sole member of Aquila Alshain, which, in turn, is the sole member of

  21B One River Park, which is the shell entity used by Parmar to acquire the Riverside

  Boulevard Property. The Red Trust is named herein because of an alleged interest in the

  Riverside Boulevard Property.

         57.    Upon information and belief, defendant Ranga Bhoomi LLC (“Ranga” and

  collectively with Aquila Alpha, 2 River Terrace, 21B One River Park, DKP, the Red Trust

  and Aquila Alshain, the “Parmar Laundering Entities”) is a Delaware limited liability

  company formed in or around January 2016. Upon information and belief, Ranga is owned

  and controlled by Parmar, and Ranga is the alter-ego of Parmar and vice versa. Ranga is a

  shell entity used by Parmar to perpetrate the fraud and fraudulent transfers alleged herein

  and/or otherwise hide or secrete assets in an effort to hinder, delay and defraud legitimate

  creditors such as the Debtors.




                                              -15-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 17 of 67 PageID: 711



         58.     Upon information and belief, Defendant Harmohan Parmar (a/k/a Harry

  Parmar) (“Harry Parmar”) is Parmar’s father and resides at 40 Broad Street, Apt. 20 FG,

  New York, New York 10004 (the “Broad Street Property”), and is named herein because of

  an alleged interest therein.

         59.     Upon information and belief, Defendant Young Conaway Stargatt & Taylor,

  LLP (defined above as the “Escrow Agent”) is a limited liability partnership with a principal

  place of business in Wilmington, Delaware, and also maintains a place of business in New

  York, New York. The Escrow Agent is named herein because of its custody, possession

  and control of the YC Escrowed Funds.

         60.     Upon information and belief, Defendant Blue Cross Blue Shield of South

  Carolina (“Blue Cross”) is a Louisiana insurance company with a principal place of

  business in Columbia, South Carolina. Blue Cross is named herein because of an alleged

  interest, as successor in interest to Companion Property & Casualty Insurance Company, in

  the YC Escrowed Funds.

         61.     The Honorable Trinidad Navarro is the Insurance Commissioner of the State

  of Delaware, and is named herein, in his capacity as Receiver of Freestone Insurance

  Company in Liquidation (the “Receiver”) because of an alleged interest, in his capacity as

  Receiver, in the YC Escrowed Funds.

         62.     Party defendants named herein as Does 1 through 100, inclusive, are

  unknown individuals and/or corporate entities who participated in some manner in the

  fraudulent acts that are the subject of this action or may have an interest in the assets which

  are the subject of this action. When the true names and capacities of these Doe Defendants




                                               -16-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 18 of 67 PageID: 712



  are ascertained, this First Amended Complaint will again be amended to allege such

  information.

                                JURISDICTION AND VENUE

         63.     This adversary proceeding is brought pursuant to Rule 7001 of the Federal

  Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

         64.     This Court has jurisdiction over this adversary proceeding pursuant to 28

  U.S.C. §§ 157 and 1334 because the claims asserted herein arise in the above-captioned

  Chapter 11 cases.

         65.     This is a core proceeding under 28 U.S.C. § 157(b)(2).

         66.     Venue is proper pursuant to 28 U.S.C. § 1409(a) because this proceeding is

  related to the Chapter 11 cases, which are currently pending before this Court.

         67.     In the event that this Bankruptcy Court or any other appropriate court finds

  any part of this adversary proceeding to be “non-core,” Plaintiffs consent to the entry of

  final orders and judgments by the Bankruptcy Court, pursuant to Bankruptcy Rule 7008.

  Plaintiffs also consent to the entry of final orders or judgments by the Bankruptcy Court if it

  is determined that the Bankruptcy Court, absent consent of the parties, cannot enter final

  orders or judgments consistent with Article III of the United States Constitution.

                                 FACTUAL BACKGROUND

  I.     Pre-Merger Background

         68.     In 2012, Parmar and Southport Lane Management, LLC (“Southport”)

  entered into a joint business venture to acquire 100% of the equity in Debtor Orion.

         69.     Parmar and Southport formed CH Group,                 CHLLC, Constellation

  Investment, and First United to serve as holding companies for their respective interests in

  CHT.


                                               -17-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 19 of 67 PageID: 713



         70.    CHLLC’s initial members were CH Group, which was controlled by

  Southport, and Constellation Investment and First United, both of which were controlled by

  Parmar.

         71.    On or about June 17, 2013, CHLLC acquired control over the entire issued

  share capital of Orion.

         72.    On or about June 9, 2014, Parmar acquired control over all of the interests in

  CHLLC.

         73.    On September 3, 2014, Parmar formed CHT as the holding company for

  Orion and its subsidiaries.

         74.    On or about December 8, 2014, CHT consummated a “go-public”

  transaction, after which it was publicly traded on the London Stock Exchange’s Alternative

  Investments Market (the “AIM”).

         75.    CHLLC owned 68.08% of CHT’s outstanding shares after the conclusion of

  the “go-public” transaction.

  II.    The Sham Acquisitions Inflate CHT’s Value

         76.    As discussed below, the Sham Acquisitions were funded with money raised in

  secondary rounds of equity offerings through the AIM.

         77.    Upon information and belief, the Sham Acquisitions began in or about May

  2015, when CHT raised approximately $15.8 million through a secondary offering on the

  AIM.

         78.    The Sham Acquisitions shared common characteristics: (1) money was raised

  through secondary public offerings on the AIM; (2) the acquisition target was formed

  shortly before the date of acquisition; and (3) the proceeds of the public offerings were used




                                               -18-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 20 of 67 PageID: 714



  for other purposes, including (among other purposes), to line Parmar’s own pockets and

  secrete property for Parmar’s benefit.

         79.     On September 16, 2015, CHT announced its acquisition of Northstar for $18

  million. In connection therewith, Parmar, the other Board Member Defendants and Bakshi

  caused CHT to falsely describe Northstar as having 233 employees, 77 clients, and 2014

  year end revenue of $7.9 million. Northstar had no operations at the time of the alleged

  acquisition.

         80.     On September 18, 2015, CHT announced its acquisition of Phoenix.            In

  connection therewith, Parmar, the other Board Member Defendants and Bakshi caused

  CHT to falsely describe Phoenix as having 138 employees and generating revenue of $9.8

  million and EBITDA of $2.2 million, with net assets of $1.1 million as of December 31,

  2014. In truth, Phoenix had no operations at the time of the alleged acquisition and, in fact,

  Phoenix did not obtain an Employer Identification Number (“EIN”) from the IRS until

  November 27, 2015.

         81.     On December 11, 2015, CHT announced a second capital raise earmarked for

  the acquisition of MDRX. In connection therewith, Parmar, the other Board Member

  Defendants and Bakshi caused CHT to falsely describe MDRX’s business by stealing,

  almost verbatim, the description of an unrelated company used in a confidential offering

  memorandum sent to Parmar and Zaharis a few months earlier. In reality, MDRX was

  only formed on December 7, 2015. On January 6, 2016, the Board approved the admission

  of 18,751,195 new shares to the AIM market, which raised approximately $45 million. On

  February 10, 2016, CHT announced its acquisition of MDRX for $28 million. MDRX

  claimed to have acquired its customers from Apex Healthcare Systems, a fictitious




                                               -19-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 21 of 67 PageID: 715



  company. MDRX was not assigned an EIN until March 11, 2016 and had no operations or

  employees at any time.

         82.    When questioned about this by a representative of the company whose

  information was stolen, Zaharis immediately forwarded the email to his co-conspirators,

  including Parmar and Bakshi, indicating “not good ………”. Apparently, Bakshi agreed,

  and replied “oh fu**.” Zaharis then indicated that he would call Bakshi to discuss, and

  Bakshi replied “Pls. We need to be ready for this.”

         83.    The Board Member Defendants and Bakshi created fictitious revenue for non-

  existent customers by re-characterizing cash raised from the secondary offerings as third-

  party customer receipts.

         84.    The Board Member Defendants and Bakshi altered financial statements and

  fabricated financial information to include fictitious entries, which created the illusion of

  customer deposits.

         85.    The Sham Acquisitions caused CHT’s revenue and earnings to be overstated

  in its financial statements filed with the AIM in 2015 and 2016. CHT’s stock price then

  increased based on these fraudulent financial statements.

  III.   The Go-Private Merger Transaction

         86.    Starting in or about June 2016, CHT pursued a potential merger transaction

  with CC Capital Management, LLC (“CC Capital”), a private investment firm formed

  under the laws of the State of Delaware. At the time, CHT’s shares were publicly traded on

  the AIM, and, pursuant to the proposed transaction, CC Capital would acquire a controlling

  interest in CHT.




                                              -20-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 22 of 67 PageID: 716



         87.      Ultimately, these negotiations resulted in the Merger, pursuant to which CHT

  Holdco acquired one hundred percent (100%) of the issued and outstanding shares of CHT.

         88.      Throughout the course of negotiations and continuing for some period of time

  following the closing of the Merger, Parmar was a Director and CEO of CHT, Zaharis was

  a Director and CFO of CHT, and Chivukula was a Director of Orion and the Secretary of

  CHT.

         89.      Prior to the Merger, the Parmar Shareholder Entities owned, directly or

  indirectly, approximately 53.5% of CHT’s outstanding shares. Other entities owned and

  controlled by Parmar’s close associates, including Zaharis and others, owned approximately

  11.65% of CHT’s outstanding shares. The balance of CHT’s shares was owned by public

  shareholders.

         90.      Upon information and belief, as a condition and inducement to the Merger,

  stockholders representing at least 89% of CHT’s outstanding shares were required to

  execute, and did, in fact, execute, Voting and Support Agreements in furtherance of the

  Merger.

         91.      During the Merger negotiations and related due diligence, Parmar acted as

  principal on behalf of CHT. Zaharis and Chivukula, as Directors and/or members of

  CHT’s senior management, actively supported Parmar in this effort and, upon information

  and belief, interacted directly with CC Capital in providing information regarding CHT’s

  operations, financial condition and other information relevant to the proposed Merger.

         92.      The Board Member Defendants represented CHT as a growing force in the

  $37 billion medical billing industry, and used the Sham Acquisitions discussed above to

  fraudulently inflate CHT’s size and value.




                                               -21-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 23 of 67 PageID: 717



         93.    The Sham Acquisitions were also used to support the Board Member

  Defendants’ claims that CHT’s revenue and EBITDA were rapidly growing and continually

  exceeding expectations. For example, upon information and belief, CHT’s EBITDA was

  represented as having increased in 2014 by 104% to $14.2 million and another 68.3% to

  $23.9 million in 2015. Similarly, upon information and belief, (a) revenue was represented

  as having grown by more than 40% to $76.7 million in 2015, with CHT’s strategic

  acquisitions during that year purportedly contributing $15.5 million to the company’s

  growth (20.2% of all revenues), and (b) organic revenue also purportedly increased by $10

  million, at a rate of 12% in 2015.

         94.    Upon information and belief, the Board Member Defendants also represented

  that, for the six-month period ended June 30, 2016, CHT’s revenues were approximately

  $57 million and its EBITDA was approximately $21 million. And, for the year ended

  December 31, 2016, CHT’s revenues were purportedly $136 million and its EBITDA $50

  million.

         95.    During the course of the Merger negotiations, the Board Member Defendants

  provided documents and other information to CC Capital regarding CHT’s financial

  condition and business operations, which, upon information and belief, was represented to

  be true and correct.

         96.    As the form of the proposed Merger took shape, CHT Holdco was formed as

  a single member limited liability company, with Alpha Cepheus being the sole member and

  Parmar acting as its Manager.

         97.    Upon information and belief, CC Holdco was formed on November 14, 2016.




                                             -22-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 24 of 67 PageID: 718



         98.    Ultimately, the terms and conditions of the Merger were agreed to and

  memorialized in a certain Merger Agreement, Subscription Agreement dated November 24

  2016, and other related agreements (each a “Transaction Document” and collectively the

  “Transaction Documents”).

         99.    On November 25, 2016, CHT and CHT Holdco announced the Merger.

         100.   Upon information and belief, as a condition and inducement to the Merger,

  the Board Member Defendants and certain of the Parmar Shareholder Entities (including

  Alpha Cepheus, First United and CHLLC) made numerous representations and warranties

  concerning CHT’s financial state, and business, including, among other things:

         (a)    that CHT’s financial statements were truthful and accurate;

         (b)    that there were no false entries on any of CHT’s books and records;

         (c)    that CHT’s accounts receivable were the result of bona fide transactions; and

         (d)    that CHT’s material contracts were valid and enforceable.

         101.   Upon information and belief, as further inducement and protection in the

  event of a breach of representations, warranties, covenants or indemnity obligations, (a)

  Parmar, as Manager of Alpha Cepheus, executed a Pledge and Security Agreement,

  granting CC Holdco a first priority security interest and continuing lien on all right, title and

  interest in membership interests in CHT Holdco held by Alpha Cepheus, and (b) Parmar, as

  Manager of CHLLC and First United, executed Pledge and Security Agreements granting

  CC Holdco a first priority security interest and continuing lien in all right, title and interest

  in the membership interests held by these entities in Alpha Cepheus.

         102.   Based on the information provided by the Board Member Defendants CHT

  was valued in excess of $309 million.




                                                -23-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 25 of 67 PageID: 719



        103.   Accordingly, under the terms of the Merger Agreement, at the closing of the

  Merger, each share of CHT common stock outstanding would be cancelled and converted

  into the right to receive $2.93 cash and $0.43 in promissory notes per share (the

  “Acquisition Price”), which represented a 45% premium to the AIM closing price of CHT

  shares as of November 25, 2016.

        104.   On January 18, 2017, CHT’s shareholders approved the Merger.

        105.   On January 26, 2017, CHT requested that trading of its shares on the AIM be

  suspended.

        106.   The Merger closed on or about January 30, 2017.

        107.   Upon information and belief, in connection with the consummation of the

  Merger, CC Holdco was admitted as the controlling member of CHT Holdco.

        108.   Following the Merger, (i) CHT Holdco owned 100% of the equity interests in

  CHT; (ii) CC Holdco controlled approximately 50.7% of the economic and 55% of the

  voting interests in CHT; and (iii) Alpha Cepheus controlled approximately 49.3% of the

  economic and 45% of the voting interests in CHT.

  IV.   The Merger Proceeds, Merger Financing and Shareholder Redemption Payments

        109.   In anticipation of and in connection with the Merger closing, upon

  information and belief, between January 24, 2017 and January 30, 2017, CC Capital and its

  related investors deposited a total of $82,502,260.25 into a CC Holdco bank account

  maintained by JPMorgan Chase (the “CC Holdco Bank Account”). Upon information and

  belief, the CC Holdco Bank Account was established by and opened in the name of CC

  Holdco.




                                            -24-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 26 of 67 PageID: 720



         110.    At closing on January 30, 2017, the Debtors, as borrower and/or guarantors

  under the Bank of America credit agreement and related loan documents, deposited the

  $130,000,000 of Merger Financing into the CC Holdco Bank Account.

         111.    The Merger Financing was jointly and severally guaranteed by all Plaintiffs.

         112.    As collateral security for their guarantees, Plaintiffs granted first priority liens

  on all of their property, including 100% of the equity interests in each of their subsidiaries,

  to Bank of America.

         113.    As a result of the deposits by CC Holdco’s investors and the Debtors, as of

  January 30, 2017, the CC Holdco Bank Account held the full $212,502,269.25 of Merger

  Proceeds.

         114.    The remainder of the Acquisition Price was financed by the issuance by CHT

  of unsecured promissory notes to its shareholders in the amount of approximately $39.6

  million.

         A.      The Destra Litigation and The YC Escrowed Funds

         115.    On April 24, 2014, the Delaware Insurance Commissioner commenced

  litigation by filing state court rehabilitation proceedings against Freestone Insurance

  Company (“Freestone”) in the Delaware Court of Chancery (the “Chancery Court”) and,

  by order dated April 28, 2014, the Chancery Court placed Freestone into liquidation. See In

  the Matter of the Liquidation of Freestone Insurance Company, Del. Ch. No. 9574-VCL.

         116.    On December 27, 2016, the Destra Trust, CH Group and CHLLC (the

  “Destra Plaintiffs”) commenced an in personum action styled Destra Targeted Income Unit

  Investment Trust, on behalf of Unitholders, et al. v. Parmjit Singh Parmar (a.k.a. Paul Parmar), et

  al., Del. Ch. No. 13006-VCL (the “Destra Litigation”), currently pending before the




                                                 -25-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 27 of 67 PageID: 721



  Chancery Court, by filing a verified complaint (1) seeking a declaratory judgment as to the

  ownership of certain CHT shares and invalidating certain transfers of CHT shares and any

  actions taken by Parmar and the other defendants in the Destra Litigation regarding the

  conveyance,    transfer, or encumbrance of CHT’s shares; and asserting (2) breaches of

  fiduciary duties and the aiding and abetting thereof; (3) breaches of the CH Group and CHT

  operating agreements; and (4) counts of fraudulent transfer, conversion, unjust enrichment,

  and civil conspiracy and fraud.

         117.   The Destra Litigation arises from the “go-public” transaction involving

  Southport, Plaintiff Orion, CHT and others discussed above, and the plaintiffs therein allege

  that Southport defrauded its investors, most or all of whom were insurance companies,

  siphoning off good, high-quality assets, including cash, and exchanging them with “dubious

  investments” including seven “synthetic preferred investments”, including the CHT “go-

  public” transaction discussed above.

         118.   Upon information and believe, $11 million of the monies stolen from the

  Southport investors was used to acquire direct or indirect equity interests in Orion before the

  “go-public” transaction occurred.

         119.   Simultaneously with the commencement of the Destra Litigation, the

  plaintiffs moved for preliminary injunctive relief, seeking an injunction preventing the

  defendants and parties acting in concert with them from distributing cash and other

  securities that they would receive in connection with the Merger.

         120.   The plaintiffs in the Destra Litigation did not seek to prevent the Merger from

  closing and, in fact, desired it to close to enable them to receive the Parmar Shareholder

  Redemption Payments that were stolen from the Debtors.




                                               -26-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 28 of 67 PageID: 722



        121.   By order dated January 25, 2017 (five days before the Merger closed), the

  Chancery Court directed Parmar, upon the closing of the Merger, to cause certain of the

  Parmar Shareholder Entities to deposit the YC Escrowed Funds, representing a

  $55,267,485.28 portion of the Parmar Shareholder Redemption Payments that were

  expected to be paid to Parmar-controlled entities (specifically, Blue Mountain and Alpha

  Cepheus) in an escrow account maintained at Wilmington Savings Fund Society under the

  name Blue Mountain Healthcare/Young Conaway Stargatt & Taylor Escrow Savings,

  Account Number 465102150 (the “YC Escrow Account”).

        B.     Disbursement of the Merger Proceeds

        122.   On the Merger closing date, $177,154,981.43 in Merger Proceeds was

  transferred from the CC Holdco Bank Account to an account at the Royal Bank of

  Scotland, plc. maintained by Capita Registrars Limited (“Capita”), the exchange agent for

  the Merger. Upon information and belief, the remaining $35,347,287.82 was held in the CC

  Holdco Bank Account.      Upon information and belief, Capita and CC Holdco then

  disbursed the Merger Proceeds to CHT shareholders, including public shareholders and the

  Parmar Shareholder Entities, or otherwise used the Merger Proceeds to pay fees and costs

  incurred in connection with the Merger.

        123.   On January 30, 2017, $5,348,500.72 in Merger Proceeds was wired from the

  CC Holdco Bank Account to the YC Escrow Account. These funds were Merger Proceeds

  due to be paid to Alpha Cepheus in connection with the Merger. On or about February 3,

  2017, $49,918,984.28 in Merger Proceeds were wired from the Capita account to the YC

  Escrow Account. These funds were Merger Proceeds due to be paid to Blue Mountain




                                            -27-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 29 of 67 PageID: 723



  (these funds, collectively, comprise the “YC Escrowed Funds”, as defined above and

  discussed herein).

         124.   On January 30, 2017, $9,520,035.90 of Merger Proceeds was transferred from

  the CC Holdco Bank Account to an account in the name of Plaintiff Orion. On the same

  date, approximately (a) $3.1 million was withdrawn in connection with a loan repayment to

  “Large Corporate Loan Servicing”, and (b) $2.5 million was paid to Winston & Strawn

  LLP. Numerous additional withdrawals were also made from the account, resulting in an

  ending balance as of January 31, 2017 of less than $ 1 million.

         125.   Upon information and belief, on January 30, 2017, (a) $11,973,562.20 of

  Merger Proceeds was wired from the CC Holdco Bank Account to, upon information and

  belief, public shareholders, and (b) $661,558.28 of Merger Proceeds due to be paid to Alpha

  Cepheus was wired from the CC Holdco Bank Account to an attorney escrow account

  maintained at Wells Fargo by Robinson Brog, Parmar’s long-time attorneys who

  represented CHT in connection with the Merger and Parmar in the Destra Litigation (the

  “RB Escrow Account”).

         126.   In sum, upon information and belief, all of the Merger Proceeds were

  disbursed from the CC Holdco Account on January 30, 2017.

         127.   Upon information and belief, on or about January 30, 2017 Capita wired

  $7,843,621.72 into an account in the name of, or for the benefit of AAKB.             Upon

  information and belief, thereafter, $4 million thereof was sent to the RB Escrow Account (or

  some other escrow account maintained by Robinson Brog).




                                               -28-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 30 of 67 PageID: 724



         128.   Upon information and belief, as the beneficial owner of AAKB, Bakshi

  received, or otherwise directly benefited from, the monies paid to AAKB in connection with

  the Merger.

         129.   On January 30, 2017 Capita wired $45,959,429.43 into the RB Escrow

  Account. These monies represented Merger Proceeds due to be paid to defendants Alpha

  Cepheus, PPSR, PBPP Partners, MYMSMD (for the account and benefit of Zaharis),

  Lexington and Vega.

         130.   On March 15, 2017, the DOJ seized $20.1 million in Merger Proceeds from

  the RB Escrow Account. These monies represented the portion of the Merger Proceeds held

  in the RB Escrow Account due to be paid, and specifically attributable to defendant PBPP

  Partners.

         131.   As more specifically set forth below, the Debtors have further traced

  approximately $17 million of Merger Proceeds into the fraudulent purchase, by Parmar and

  the Parmar Laundering Entities, of various real property assets.

         132.   Upon information and belief, approximately $77.8 million of the Merger

  Proceeds were paid or due to be paid to public shareholders not owned or controlled by any

  of the defendants herein.

         133.   Approximately $10 million of the Merger Proceeds was withheld by Capita

  for potential tax liabilities to non-US selling shareholders. Those funds, which were turned

  over to the Internal Revenue Service, are the subject of the Debtors’ related adversary

  proceeding styled Orion HealthCorp., Inc., et al. v. Capita IRG Trustees (Nominees) Limited,

  Adversary Proceeding No. 18-08048 (AST) (the “IRS Proceeding”).




                                              -29-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 31 of 67 PageID: 725



  V.     Proposed Settlement of the Destra Litigation

         134.     In or around August 2017, the Receiver proposed a settlement agreement (the

  “Settlement Agreement”) with Parmar, the Destra Trust, and others. If approved, the

  Settlement Agreement would have resulted in the transfer of the YC Escrowed Funds as

  follows:   (a) $32,283,132.53 to the Destra Trust; (b) $10,849,716.59 to Blue Cross, as

  successor in interest to Companion Property & Casualty Insurance Company; (c)

  $3,117,150.88 to the Receiver; and (d) the remaining $9,017,485.28 to Parmar.           The

  Settlement Agreement did not expressly address or provide for payment of the Escrow

  Agent’s fees.

         135.     On December 8, 2017, the FBI obtained a seizure warrant involving the YC

  Escrowed Funds which was amended on December 14, 2017 due to a typographical error in

  the original warrant.

         136.     At the request of the Delaware Chancery Court, CC Capital filed a motion to

  lift the preliminary injunction as to the YC Escrowed Funds to allow the seizure of the YC

  Escrowed Funds pursuant to the warrant, and to pay the administrative expenses of the

  Escrow Agent. The Chancery Court granted this motion by order issued on March 16, 2018.

         137.     The Chancery Court’s March 16th order lifting the preliminary injunction and

  relinquishing any jurisdiction over the YC Escrowed Funds, states, in relevant part “[t]he

  [YC] Escrowed Funds shall remain in the [YC Escrow Account] … until the USDOJ or the

  Court issuing a seizure warrant provides or causes to be provided to Wilmington Savings

  Fund Society (“WSFS”) instructions concerning the YC Escrowed Funds, and [the Escrow

  Agent] and WSFS are authorized to comply with those instructions without further order of




                                               -30-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 32 of 67 PageID: 726



  this Court and regardless of any opposition by any other person including any parties to

  these actions.”

         138.   Upon information and belief, no such instructions were provided by the

  United States government before commencement of the Debtors’ chapter 11 proceedings,

  and the YC Escrowed Funds remain in the YC Escrow Account, are subject to the

  automatic stay and are assets of the Debtors’ estates.

         139.   The YC Escrowed Funds are rightfully the Debtors’ property, as they

  constitute stolen cash proceeds of the Merger that were illegally obtained by Parmar

  (indirectly through Blue Mountain and Alpha Cepheus) as a result of the Debtors incurring

  the Merger Liens because of Parmar’s massive fraud, breach of fiduciary duties and illegal

  conduct.

  VI.    Discovery of the Fraud

         140.   Upon the closing of the Merger, CHT’s Board was reconstituted, with CC

  Holdco appointing the majority of directors. Parmar continued as a Director, and Parmar,

  Zaharis, Chivukula and others continued to manage the business and controlled the books

  and records of CHT.

         141.   In or about April 2017, Truc To (“To”), the KPMG partner who had led the

  financial due diligence efforts in connection with the Merger, was hired as CFO of CHT.

  The hiring of To was part of an effort by the newly constituted Board to improve CHT’s

  financial and accounting processes and reporting and to exercise increased oversight over

  the processes. With access to this information, questions and concerns emerged about the

  state of CHT’s business operations.




                                               -31-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 33 of 67 PageID: 727



         142.    Upon information and belief, in or about September 2017, Parmar

  complained to To about the increased oversight.

         143.    The emerging questions and concerns were addressed with Parmar, who,

  upon information and belief, provided various explanations. Upon information and belief,

  these conversations culminated in a specially called meeting of CHT’s Board on or about

  September 29, 2017 wherein Parmar disclosed that CHT’s consolidated revenue and

  EBITDA for 2017 were $70 million less and $50 million less, respectively, than the amounts

  indicated during the Merger negotiations.

         144.    On September 29, 2017, Parmar resigned from the Board of CHT effective

  immediately.

         145.    Zaharis and Chivukula were placed on administrative leave and then

  terminated on October 13, 2017 after refusing to be interviewed and refusing to return CHT

  computers.

         146.    CHT and CC Capital accelerated the investigation into CHT’s financial

  condition and the circumstances of the Merger. This investigation ultimately resulted in the

  appointment of Tim Dragelin as the Debtors’ interim CEO and CFO, a thorough

  investigation into the Debtors, and the filing of the Debtors’ bankruptcy cases and related

  adversary proceedings.

  VII.   The Parmar Shareholder Redemption Payments
         Were Stolen From and Rightfully Belong to the Debtors

         147.    In order to effectuate the Merger, the Board Member Defendants knowingly

  concealed and falsified the true financial condition of the Debtors.

         148.    The Parmar Shareholder Redemption Payments constitute property of the

  Debtors’ estates that could be used to pay their legitimate creditors.



                                                -32-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 34 of 67 PageID: 728



         149.   As the rightful owners, the Debtors have a superior interest in and to the

  Parmar Shareholder Redemption Payments over all other parties hereto.

         150.   As a result of the theft of the Parmar Shareholder Redemption Payments from

  the Debtors, any party that received any portion of the Parmar Shareholder Redemption

  Payments, have been unjustly enriched at the Debtors’ expense.

  VIII. Alternatively, the Parmar Shareholder Redemption Payments
        Are Proceeds of Avoidable Fraudulent Transfers

         151.   The Debtors did not receive reasonably equivalent value for incurring the

  Merger Financing and other transfers they made in connection with the Merger.

         152.   Each of the Debtors’ pre-Merger financial condition was significantly

  impacted by the Merger Financing.

         153.   The Board Member Defendants knowingly concealed and falsified the true

  financial condition of the Debtors from their creditors, pre- and post-Merger.

         154.   The Debtors were under no obligation to enter into the Merger or incur the

  obligations under the Merger Financing that resulted in a massive payout to its

  shareholders, including Parmar and the Parmar Shareholder Entities. But for the fraudulent

  intent of the Board Member Defendants, the Debtors would not have done so.

         155.   The Debtors seek to avoid and recover the Parmar Shareholder Redemption

  Payments as actual and constructive fraudulent transfers.

  IX.    Parmar, Zaharis and Chivukula Defrauded the Debtors by Secreting Assets Stolen
         Before the Merger and Using the Parmar Shareholder Redemption Payments to
         Purchase Real Property Assets After the Merger

         A.     Parmar and Zaharis Create a Fraudulent Email
                Account to Help Hide Real Estate Purchases

         156.   Tomer Vardi (“Vardi”), a close personal associate of Parmar, appears

  frequently in the real estate transactions discussed herein. However, evidence obtained by


                                               -33-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 35 of 67 PageID: 729



  the Debtors shows that emails allegedly written by Vardi, specifically those from the

  account tomer.vardi@yahoo.com (the “Vardi Yahoo Account”), were in fact, on many

  occasions, written by Zaharis or Parmar, who pretended to be Vardi to shield the fact that

  they were involved in the transactions discussed below.

         157.    In light of this evidence, with respect to the communications involving Vardi

  discussed below and herein, upon information and belief, the true author is Zaharis or

  Parmar.

         B.      The Colts Neck Property

         158.    According to property records maintained by Monmouth County, New

  Jersey, Parmar is the current owner of the Colts Neck Property, on which he built the

  39,000 square foot mansion in which he resides.

         159.    In or around February 2008, Parmar granted to Deutsche Bank a mortgage on

  the Colts Neck Property in the principal amount of $23,700,000 (the “Colts Neck Property

  Mortgage”).

         160.    In December 2015 (at a time when Parmar and Zaharis were already

  entrenched in fraud, including by way of the Sham Acquisitions), Zaharis sent Parmar a

  letter allegedly written by John Petrozza (“Petrozza”) (a close associate of Parmar and

  member of CHLLC’s Board of Directors), in which Petrozza purportedly expresses interest

  in purchasing, by short-sale, the Colts Neck Property for $6.75 million.

         161.    Upon information and belief, the offer letter was sent to Deutsche Bank via

  the Vardi Yahoo Account.

         162.    Thereafter, counsel for Deutsche Bank responded to Petrozza’s short-sale

  offer, noting that one condition of the sale is that it is an arm’s length transaction.




                                                 -34-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 36 of 67 PageID: 730



         163.    On January 11, 2016, Zaharis sent a modified short-sale offer letter to Parmar,

  also purportedly from Petrozza, with an offer of $3 million, purportedly because of an

  estimated $3.25 million it would cost to settle various liens on the property.

         164.    Several days later, Zaharis sent Parmar an outline of talking points for Vardi

  to present to Deutsche Bank, which included Petrozza’s (a) background, (b) relationship

  with Vardi, and (c) plans for the property (including the alleged vacatur by Parmar within

  thirty days of closing).

         165.    Throughout December 2015 and January 2016, the Vardi Yahoo Account

  was in regular communication with Deutsche Bank and its counsel regarding the proposed

  short-sale and, upon information and belief, the letters and emails described above (among

  others) were orchestrated and prepared by Parmar and/or Zaharis and sent to Emmet,

  Marvin & Martin LLP via the Vardi Yahoo Account purportedly by Vardi, to hide the fact

  that Parmar and other defendants were fraudulently orchestrating this short-sale (and

  ultimate foreclosure, as discussed below).

         166.    A January 24, 2016 email from the Vardi Yahoo Account informed Deutsche

  Bank’s counsel that “I [presumably implying Vardi] will form Aquila Alpha” to hold the

  Colts Neck Property Mortgage after the short sale is consummated, and that Vardi will be

  the manager.

         167.    In actuality, Parmar owns, controls and dominates Aquila Alpha, having

  incorporated it on January 22, 2016 as a vehicle through which he would acquire assets.

         168.    On March 2, 2016, Deutsche Bank and Aquila Alpha executed a Note Sale

  Agreement, pursuant to which Aquila Alpha purchased the Colts Neck Property Mortgage

  for $3,800,000. Per Deutsche Bank’s requirement, the agreement contains an arm’s length




                                                -35-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 37 of 67 PageID: 731



  transaction provision, pursuant to which Aquila Alpha covenanted that “[n]o hidden terms

  or special understandings exist between the [p]urchaser and the [b]orrower.” This provision

  was knowingly false and fraudulent.

         169.   On March 31, 2016, the Colts Neck Property Mortgage was assigned to

  defendant Aquila Alpha.

         170.   Upon information and belief, the Colts Neck Property Mortgage was acquired

  using the proceeds of certain of the Sham Acquisitions, which, but for Parmar, Zaharis and

  Chivukula’s fraud and fraudulent transfers alleged herein, should have been used to pay

  Parmar’s legitimate creditors such as the Debtors and their creditors.

         171.   Specifically, upon information and belief, the money originated from the early

  2016 capital raise completed in connection with the acquisition of Debtor MDRX.

         172.   In April 2016 (less than one month after the Colts Neck Property Mortgage

  was assigned to Aquila Alpha), Parmar (through the Vardi Yahoo Account) initiated the

  fraudulent foreclosure of the Colts Neck Property Mortgage to make it appear as if the Colts

  Neck Property was being foreclosed on, and to ensure that Aquila Alpha is first in line as a

  creditor on the property.

         173.   The foreclosure scheme orchestrated by Parmar was perpetrated to secrete the

  Colts Neck Property, hinder, delay and defraud the Debtors, and to make it appear that

  Parmar is judgment proof. As a result, Parmar and the Parmar Laundering Entities have

  been unjustly enriched at the Debtor’s expense.

         C.     The River Terrace Property

         174.   Upon information and belief, the River Terrace Property is a 2,729 square

  foot apartment in Battery Park Place, New York City. In December 2015, Parmar began




                                               -36-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 38 of 67 PageID: 732



  negotiating the purchase of the River Terrace Property, and, in 2016 purchased the property

  for $5,450,000.

         175.   In order to obfuscate the fact that he was the purchaser and is the owner of

  the River Terrace Property, Parmar placed title in the name of defendant 2 River Terrace, a

  shell entity formed to launder, hide and/or secrete money and other assets on December 23,

  2015 (less than two months before the closing on the River Terrace Property and around the

  same time Parmar began negotiating its purchase).

         176.   Upon information and belief, the River Terrace Property was purchased using

  proceeds from certain of the Sham Acquisitions, which, but for Parmar, Zaharis and

  Chivukula’s fraud and fraudulent transfers alleged herein, should have been used to pay the

  Debtors and their creditors.

         177.   Parmar placed title of the River Terrace Property in 2 River Terrace in order

  to make it appear that he is judgment proof and in an effort to hinder, delay and defraud his

  legitimate creditors, such as the Debtors. As a result, Parmar and the Parmar Laundering

  Entities have been unjustly enriched at the Debtors’ expense.

         D.     The Broad Street Property

         178.   According to property records maintained by the City of New York,

  defendant DKP is the current owner of a condominium apartment located at 40 Broad

  Street, Apt. 20FG, New York, New York 10004 (the “Broad Street Property” and, together

  with the Colts Neck Property, River Terrace Property and Riverside Boulevard Property,

  the “Parmar Real Property”), having purchased the property for $1,640,000 in August 2017.

         179.   In June 2017, only a few months after the Merger was consummated, the

  Vardi Yahoo Account was used by, upon information and belief, Zaharis to discuss




                                              -37-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 39 of 67 PageID: 733



  arrangements for the purchase of the Broad Street Property. During these discussions, an

  individual acting through the Vardi Yahoo Account (upon information and belief, either

  Zaharis or Parmar) directed that defendant DKP be formed to purchase the property.

         180.   DKP was incorporated in Delaware on June 27, 2017, with the incorporation

  records having been signed by defendant Harry Parmar, Parmar’s father. In actuality,

  Parmar owns controls and dominates defendant DKP, and DKP is a shell entity formed to

  launder, hide and/or secrete money and other assets.

         181.   Between June 2017 and August 2017, the Vardi Yahoo Account (by and

  through, upon information and belief, Zaharis and Parmar) continued to engage in contract

  negotiations regarding the purchase of the Broad Street Property.

         182.   The money used to purchase the Broad Street Property was a portion of the

  Parmar Entity Shareholder Redemption Payments (and specifically, a portion of the monies

  formerly held in the RB Escrow Account), are directly traceable thereto, and rightfully

  belong to the Debtors.

         183.   Parmar used the Debtors’ money (stolen from the Debtors in connection with

  the Merger) to purchase the Broad Street Property and placed title thereto in DKP in order

  to make it appear that he is judgment proof and in an effort to hinder, delay and defraud his

  legitimate creditors such as the Debtors. As a result, Parmar and the Parmar Laundering

  Entities have been unjustly enriched at the Debtors’ expense.

         184.   The Debtors did not receive reasonably equivalent value in exchange for the

  transfers they made in connection with the purchase of the Broad Street Property.

         185.   The Debtors’ financial conditions were significantly impacted by the purchase

  of the Broad Street Property.




                                              -38-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 40 of 67 PageID: 734



         186.   The Debtors were under no obligation to fund the purchase of the Broad

  Street Property, which resulted in a benefit to Parmar and the Parmar Laundering Entities.

  But for Parmar and Zaharis’ fraudulent intent, the Debtors would not have done so.

         E.     The Riverside Boulevard Property

         187.   On February 8, 2017, only one week after the Merger was consummated,

  Parmar received an email from a real estate broker informing him that his $14,800,000 cash

  offer to purchase the Riverside Boulevard Property was accepted.

         188.   Shortly thereafter, Parmar emailed Zaharis asking him to coordinate the

  creation of LLCs to acquire the Riverside Boulevard Property.

         189.    In order to hide the fact that Parmar was buying an almost $15 million

  apartment (paid for in cash) only a few months after defendant Aquila Alpha purportedly

  commenced foreclosure proceedings against the Colts Neck Property (Parmar’s main

  residence, upon information and belief) Parmar and Zaharis (a) created an elaborate web of

  numerous entities, including defendants Red Trust, Aquila Alshain and 21B One River

  Park, through whom Parmar purchased the Riverside Boulevard Property, and (b) took

  affirmative steps to ensure that the real estate brokers on the transaction did not disclose to

  others that Parmar was the buyer and did not include either Parmar or Zaharis on any

  emails with other individuals involved in the transaction.

         190.   According to Parmar and Zaharis’ plan, the purchaser of the property would

  be a trust managed by Parmar’s sister, defendant Sharma, by and through defendants Red

  Trust, Aquila Alshain and 21B One River Park, as follows: the property was allegedly being

  purchased for a portfolio investor, the Red Trust, a member of defendant Aquila Alshain.




                                               -39-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 41 of 67 PageID: 735



  Aquila Alshain, in turn, was allegedly a member of the signatory to the contract of sale (and

  property owner) 21B One River Park.

         191.   In actuality, defendants Aquila Alshain and 21B One River Park are shell

  entities owned and controlled by Parmar and formed to launder, hide and/or secrete money

  and other assets and make it appear that Parmar is judgment proof in order to hinder, delay

  and defraud Parmar’s legitimate creditors such as the Debtors.

         192.   The purchase/sale of the Riverside Boulevard Property was finalized on April

  7, 2017 for a total price of $15,074,100.00.

         193.   The money used to purchase the Riverside Boulevard Property came from an

  M&T bank account held in the name of defendant Ranga, but, in actuality, was a portion of

  the Parmar Entity Shareholder Redemption Payments (and, specifically, a portion of the

  funds formerly held in the RB Escrow Account), is directly traceable thereto, and rightfully

  belong to the Debtors.

         194.   Parmar used the Debtors’ money (stolen from the Debtors in connection with

  the Merger) to purchase the Riverside Boulevard Property and placed title thereto in 21B

  One River Park in order to make it appear that he is judgment proof and in an effort to

  hinder, delay and defraud his legitimate creditors, such as the Debtors. As a result, Parmar

  and the Parmar Laundering Entities were unjustly enriched at the Debtors’ expense.

         195.   The Debtors did not receive reasonably equivalent value in exchange for the

  transfers they made in connection with the purchase of the Riverside Boulevard Property.

         196.   The Debtors’ financial conditions were significantly impacted by the purchase

  of the Riverside Boulevard Property.




                                                 -40-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 42 of 67 PageID: 736



         197.     The Debtors were under no obligation to fund the purchase of the Riverside

  Boulevard Property, which resulted in a benefit to Parmar and the Parmar Laundering

  Entities. But for Parmar, Zaharis and Chivukula’s fraudulent intent, the Debtors would not

  have done so.

  X.     The United States’ Actions Against Parmar, Zaharis, Chivukula and the Parmar
         Real Property

         198.     Upon the appointment of Mr. Dragelin as the Debtors’ interim CEO and

  CFO, FTI Consulting Corp. commenced a thorough and detailed investigation into the

  Debtors and other related entities, and the Merger. FTI very quickly uncovered the general

  parameters of the fraud alleged herein, and, after continued investigation, discovered the

  depth and extent of the fraud, fraudulent conveyances and laundering that are the subject of

  this adversary proceeding.

         199.     Ultimately, FTI’s investigation, the results of which were, upon information

  and belief, independently verified by the United States government pursuant to its own

  investigation and, ultimately, resulted in the filing, on May 16, 2018, of several complaints

  by the United States government against Parmar, Zaharis, Chivukula and the Parmar Real

  Property.

         200.     Specifically, Parmar, Zaharis and Chivukula are charged with (a) fraud and

  securities fraud in the SEC’s civil complaint, and (b) conspiracy to commit securities fraud

  and securities fraud in the DOJ’s criminal complaint, based on the Sham Acquisitions,

  Merger and related allegations set forth herein.

         201.     Furthermore, the DOJ also filed a verified complaint for forfeiture in rem

  against the Parmar Real Property, seeking forfeiture and turnover of same as a result of

  them being proceeds of Parmar’s crimes and fraud, as alleged herein.


                                               -41-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 43 of 67 PageID: 737



                                             COUNT I.

                                            TURNOVER
                                          (11 U.S.C. § 542)

         202.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if set forth fully herein.

         A.      The Parmar Shareholder Redemption Payments

         203.    The Parmar Shareholder Redemption Payments, or a portion thereof, are in

  the possession, custody or control of some of the defendants.

         204.    The Parmar Shareholder Redemption Payments were stolen from the Debtors

  and rightfully constitute property of the Debtors’ estates.

         205.    The Parmar Shareholder Redemption Payments can be used to satisfy claims

  of the Debtors’ legitimate creditors.

         206.    The Parmar Shareholder Redemption Payments are valued at over $100

  million, and, therefore are not of inconsequential value or benefit to the Debtors’ estates.

         207.    The Parmar Shareholder Redemption Payments, or any portion thereof in the

  custody, possession and/or control of any of the defendants, should be turned over to the

  Debtors pursuant 11 U.S.C. § 542.

         B.      The Parmar Real Property

         208.    The Parmar Real Property is in the possession, custody or control of some of

  the defendants.

         209.    The Parmar Real Property and Colts Neck Property Mortgage were

  purchased with monies that rightfully belong to the Debtors and rightfully constitute

  property of the Debtors’ estates.




                                                 -42-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 44 of 67 PageID: 738



         210.    The Parmar Real Property and the Colts Neck Property Mortgage can be used

  to satisfy claims of the Debtors’ legitimate creditors.

         211.    The Parmar Real Property and the Colts Neck Property Mortgage are valued

  at over $25 million and, therefore, are not of inconsequential value or benefit to the Debtors’

  estates.

         212.    The Parmar Real Property and the Colts Neck Mortgage should be turned

  over to the Debtors pursuant to 11 U.S.C. § 542.

                                            COUNT II.

                          TURNOVER OF THE YC ESCROWED FUNDS
                                    (11 U.S.C. § 543)

         213.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if set forth fully herein.

         214.    The YC Escrowed Funds are in the possession, custody or control of the

  Escrow Agent.

         215.    By letter dated March 19, 2018, the Debtors’ former counsel advised the

  Escrow Agent of the commencement of these chapter 11 cases.

         216.    The YC Escrowed Funds were stolen from the Debtors and rightfully

  constitute property of the Debtors’ estates.

         217.    Upon information and belief, the conditions precedent necessary to release

  the YC Escrowed Funds have not occurred, and the YC Escrowed Funds remain in the

  custody, possession and control of the Escrow Agent.

         218.    The YC Escrowed Funds can be used to satisfy claims of the Debtors’

  legitimate creditors.




                                                 -43-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 45 of 67 PageID: 739



         219.    The YC Escrowed Funds are valued at approximately $55 million, and,

  therefore are not of inconsequential value or benefit to the Debtors’ estates.

         220.    The YC Escrowed Funds should be turned over by the Escrow Agent to the

  Debtors pursuant 11 U.S.C. § 543.

                                            COUNT III.

                                    UNJUST ENRICHMENT

         221.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         A.      The Parmar Shareholder Redemption Payments

         222.    Some of the defendants have received, or will receive, a benefit from the

  transfer of the Parmar Shareholder Redemption Payments at the Debtors’ expense.

         223.    The Parmar Shareholder Redemption Payments rightfully belong to the

  Debtors’ estates.

         224.    It is against equity and good conscience to permit any of the defendants to

  retain the Parmar Shareholder Redemption Payments.

         225.    The defendants have been unjustly enriched, or will be unjustly enriched, at

  the Debtors’ expense as a result of the theft of the Parmar Shareholder Redemption

  Payments.

         226.    By reason of the foregoing, the Debtors are entitled to an order from this

  Court instructing any defendant with custody, possession and/or control over the Parmar

  Shareholder Redemption Payments to immediately turnover same to the Debtors.




                                                 -44-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 46 of 67 PageID: 740



         B.      The Parmar Real Property

         227.    Parmar, the Parmar Laundering Entities, Sharma and Harry Parmar have

  received a benefit from the transfer and purchase of the Parmar Real Property and Colts

  Neck Property Mortgage at the Debtors’ expense.

         228.    The Parmar Real Property and Colts Neck Property Mortgage rightfully

  belong to the Debtors.

         229.    It is against equity and good conscience to permit Parmar, the Parmar

  Laundering Entities, Sharma and/or Harry Parmar to retain the Parmar Real Property and

  Colts Neck Property Mortgage.

         230.    Parmar, the Parmar Laundering Entities, Sharma and Harry Parmar have

  been unjustly enriched at the Debtors’ expense.

         231.    By reason of the foregoing, the Debtors are entitled to an order from this

  Court instructing Parmar, the Parmar Laundering Entities, Sharma and Harry Parmar to

  immediately turnover the Parmar Real Property and Colts Neck Property Mortgage to the

  Debtors.

                                            COUNT IV.

                                          CONVERSION

         232.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         A.      The Parmar Shareholder Redemption Payments

         233.    The Debtors are the rightful owners of the Parmar Shareholder Redemption

  Payments.




                                                 -45-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 47 of 67 PageID: 741



         234.   The defendants have unlawfully and without authorization assumed and

  exercised dominion and control over the Parmar Shareholder Redemption Payments to the

  exclusion of the Debtors, and inconsistent with the Debtors’ rights as the rightful owners.

         235.   The defendants’ exercise of dominion and control over the Parmar

  Shareholder Redemption Payments has unjustifiably denied the Debtors’ the right to use,

  consume, exploit and profit from same.

         236.   The Debtors have demanded return of the Parmar Shareholder Redemption

  Payments.

         237.   The defendants have refused to return the Parmar Shareholder Redemption

  Payments to the Debtors.

         238.   By reason of the foregoing, the Debtors are entitled to an order from this

  Court instructing any defendants with custody, possession and/or control over the Parmar

  Shareholder Redemption Payments to immediately turnover same to the Debtors.

         B.     The Parmar Real Property

         239.   The Parmar Real Property and the Colts Neck Mortgage were purchased with

  money that rightfully belongs to the Debtors and, therefore, the Debtors are the rightful

  owners of the Parmar Real Property and the Colts Neck Mortgage.

         240.   The defendants have unlawfully and without authorization assumed and

  exercised dominion and control over the Parmar Real Property and the Colts Neck

  Mortgage to the exclusion of the Debtors, and inconsistent with the Debtors’ rights as the

  rightful owners.




                                               -46-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 48 of 67 PageID: 742



         241.    The defendants’ exercise of dominion and control over the Parmar

  Shareholder Real Property and Colts Neck Mortgage has unjustifiably denied the Debtors’

  the right to use, consume, exploit and profit from same.

         242.    The Debtors have demanded return of the Parmar Real Property and Colts

  Neck Mortgage.

         243.    The defendants have refused to return the Parmar Real Property and the Colts

  Neck Mortgage to the Debtors.

         244.    By reason of the foregoing, the Debtors are entitled to an order from this

  Court instructing any defendants with custody, possession and/or control over the Parmar

  Real Property and the Colts Neck Mortgage to immediately turnover same to the Debtors.

                                            COUNT V.

                                            REPLEVIN

         245.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         246.    The Debtors have a superior interest in and to the Parmar Shareholder

  Redemption Payments as such money was stolen from the Debtors and is property of the

  Debtors’ estates.

         247.    The defendants are wrongfully retaining custody, possession or control over

  the Parmar Shareholder Redemption Payments.

         248.    The Debtors are unaware of any valid defenses.

         249.    By reason of the foregoing, the Debtors are entitled to an order from this

  Court instructing any defendants with custody, possession and/or control over the Parmar

  Shareholder Redemption Payments to immediately turnover same to the Debtors.




                                                 -47-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 49 of 67 PageID: 743



                                            COUNT VI.

                         INTENTIONAL FRAUDULENT TRANSFER
                             (11 U.S.C. §§ 548(a)(1)(A) and 550)

            250.   The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

            A.     The Parmar Shareholder Redemption Payments

            251.   In or around January 2017, CC Holdco, on CHT’s behalf, transferred the

  Merger Proceeds to Capita. Thereafter, Capita and CC Holdco transferred the Merger

  Proceeds, as alleged above.

            252.   Certain of the Merger Proceeds were paid, or due to be paid, to the Parmar

  Shareholder Entities and constitute the Parmar Shareholder Redemption Payments.

            253.   CHT entered into and executed the transactions in connection with the

  Merger with knowledge of the effect such transactions would have on the future creditors of

  CHT and those created by the Merger, and with the intent to hinder, delay or defraud such

  creditors.

            254.   The Debtors did not receive reasonably equivalent value for incurring the

  Merger Liens that secured the funding of the Parmar Shareholder Redemption Payments.

            255.   The transfer of the Parmar Shareholder Redemption Payments occurred

  within two years of the Petition Date.

            256.   The transfer of the Parmar Shareholder Redemption Payments should be

  avoided and recovered from the defendants pursuant to 11 U.S.C. §§ 548(a)(1)(A), and

  550(a).




                                                 -48-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 50 of 67 PageID: 744



         B.      The Parmar Real Property

         257.    Parmar and the Parmar Laundering Entities purchased the Parmar Real

  Property and the Colts Neck Property Mortgage using Parmar Shareholder Redemption

  Payments or other monies that rightfully belong to the Debtors.

         258.    Parmar and the Parmar Laundering Entities purchased the Parmar Real

  Property and the Colts Neck Property Mortgage with knowledge of the effect the purchase

  would have on present and future creditors, and with the actual intent to hinder, delay and

  defraud such creditors.

         259.    The Debtors did not receive reasonably equivalent value in exchange for the

  purchase of the Parmar Real Property or Colts Neck Property Mortgage using Parmar

  Shareholder Redemption Payments or other monies that rightfully belong to the Debtors.

         260.    The purchase of the Parmar Real Property and Colts Neck Property Mortgage

  occurred within two years of the Petition Date.

         261.    The Parmar Real Property and the Colts Neck Mortgage should be recovered

  pursuant to 11 U.S.C. §§ 548(a)(1)(A) and 550(a).

                                           COUNT VII.

                       CONSTRUCTIVE FRAUDULENT TRANSFER
                           (11 U.S.C. §§ 548(a)(1)(B) and 550)

         262.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         A.      The Parmar Shareholder Redemption Payments

         263.    In or around January 2017, CC Holdco, on CHT’s behalf, transferred the

  Merger Proceeds to Capita. Thereafter, Capita and CC Holdco transferred the Merger

  Proceeds, as alleged above.



                                                 -49-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 51 of 67 PageID: 745



         264.   Certain of the Merger Proceeds were paid, or due to be paid, to the Parmar

  Shareholder Entities and constitute the Parmar Shareholder Redemption Payments.

         265.   The Debtors did not receive reasonably equivalent value for incurring the

  Merger Liens that secured the funding of the Parmar Shareholder Redemption Payments.

         266.   At the time the Merger Financing was transferred, the Debtors were either

  insolvent or became insolvent as a result of the Merger transaction. Specifically, (i) the

  Debtors were engaged in business or a transaction, or were about to engage in business or a

  transaction, for which any property remaining with the Debtors was an unreasonably small

  capital; and/or (ii) the Debtors intended to incur, or believed or reasonably should have

  believed that they would incur, debts that would be beyond their ability to pay as such debts

  matured.

         267.   The transfer of the Parmar Shareholder Redemption Payments occurred

  within two years of the Petition Date.

         268.   The Parmar Shareholder Redemption Payments should be avoided and

  recovered from the defendants, pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550(a).

         B.     The Parmar Real Property

         269.   Parmar and the Parmar Laundering Entities purchased the Parmar Real

  Property and Colts Neck Property Mortgage using Parmar Shareholder Redemption

  Payments or other monies which rightfully belong to the Debtors.

         270.   The Debtors did not receive reasonably equivalent value in exchange for the

  purchase of the Parmar Real Property and Colts Neck Property Mortgage using Parmar

  Shareholder Redemption Payments or other monies which rightfully belong to the Debtors.




                                              -50-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 52 of 67 PageID: 746



         271.    At the time the Parmar Real Property and Colts Neck Property Mortgage

  were purchased, the Debtors were either insolvent or became insolvent as a result thereof.

  Specifically, (i) the Debtors were engaged in business or a transaction, or were about to

  engage in business or a transaction, for which any property remaining with the Debtors was

  an unreasonably small capital; and/or (ii) the Debtors intended to incur, or believed or

  reasonably should have believed they would incur, debts that would be beyond their ability

  to pay as such debts matured.

         272.    The purchase of the Parmar Real Property and Colts Neck Property Mortgage

  occurred within two years of the Petition Date.

         273.    The Parmar Real Property and Colts Neck Property Mortgage should be

  recovered pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550(a).

                                           COUNT VIII.

                           ACTUAL FRAUDULENT TRANSFER
                     (11 U.S.C. §§ 544 and 550 and 6 Del. C. § 1304(a)(1))

         274.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         A.      The Parmar Shareholder Redemption Payments

         275.    In or around January 2017, CC Holdco, on CHT’s behalf, transferred the

  Merger Proceeds to Capita. Thereafter, Capita and CC Holdco transferred the Merger

  Proceeds, as alleged above.

         276.    Certain of the Merger Proceeds were paid, or due to be paid, to the Parmar

  Shareholder Entities and constitute the Parmar Shareholder Redemption Payments.

         277.    CHT approved the Merger and entered into and executed the transactions in

  connection therewith with knowledge of the effect such payments would have on the future



                                                 -51-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 53 of 67 PageID: 747



  creditors of CHT or those created by the Merger, and with the intent to hinder, delay or

  defraud such creditors.

         278.   The Debtors did not receive reasonably equivalent value for incurring the

  Merger Liens that secured the funding of the Parmar Shareholder Redemption Payments.

         279.   The transfer of the Parmar Shareholder Redemption Payments occurred

  within four years of the Petition Date.

         280.   The Parmar Shareholder Redemption Payments should be avoided and

  recovered from the defendants pursuant to 11 U.S.C. §§ 544 and 550 and §§ 1304(a)(1) of

  the DUFTA.

         B.     The Parmar Real Property

         281.   Parmar and the Parmar Laundering Entities purchased the Parmar Real

  Property and the Colts Neck Property Mortgage using Parmar Shareholder Redemption

  Payments or other monies which rightfully belong to the Debtors.

         282.   Parmar and the Parmar Laundering Entities purchased the Parmar Real

  Property and the Colts Neck Property Mortgage with knowledge of the effect the purchase

  would have on present and future creditors, and with the actual intent to hinder, delay and

  defraud such creditors.

         283.   The Debtors did not receive reasonably equivalent value in exchange for the

  purchase of the Parmar Real Property and the Colts Neck Property Mortgage using Parmar

  Shareholder Redemption Payments or other monies which rightfully belong to the Debtors.

         284.   The purchase of the Parmar Real Property and the Colts Neck Property

  Mortgage occurred within four years of the Petition Date.




                                             -52-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 54 of 67 PageID: 748



         285.     The Parmar Real Property and the Colts Neck Property Mortgage should be

  recovered pursuant to 11 U.S.C. §§ 544 and 550 and § 1304(a)(1) of the DUFTA.

                                            COUNT IX.

                        CONSTRUCTIVE FRAUDULENT TRANSFER
                (11 U.S.C. §§ 544 and 550 and 6 Del. C. §§ 1304(a)(2) and 1305(a))

         286.     The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         A.       The Parmar Shareholder Redemption Payments

         287.     In or around January 2017, CC Holdco, on CHT’s behalf, transferred the

  Merger Proceeds to Capita. Thereafter, Capita and CC Holdco transferred the Merger

  Proceeds as alleged above.

         288.     Certain of the Merger Proceeds were paid, or due to be paid, to the Parmar

  Shareholder Entities and constitute the Parmar Shareholder Redemption Payments.

         289.     The Debtors did not receive reasonably equivalent value for the incurring the

  Merger Liens that secured the funding of the Parmar Shareholder Redemption Payments.

         290.     At the time the Merger Financing was transferred, the Debtors were either

  insolvent or became insolvent as a result of the Merger transaction. Specifically, (i) the

  Debtors were engaged in business or a transaction, or were about to engage in business or a

  transaction, for which any property remaining with the Debtors was an unreasonably small

  capital; and/or (ii) the Debtors intended to incur, or believed or reasonably should have

  believed that they would incur, debts that would be beyond their ability to pay as such debts

  matured.

         291.     The transfer of the Parmar Shareholder Redemption Payments occurred

  within four years of the Petition Date.



                                                 -53-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 55 of 67 PageID: 749



        292.   The Parmar Shareholder Redemption Payments should be avoided and

  recovered from the defendants pursuant to 11 U.S.C. §§ 544 and 550 and §§ 1304(a)(2) and

  1305(a) of the DUFTA.

        B.     The Parmar Real Property

        293.   Parmar and the Parmar Laundering Entities purchased the Parmar Real

  Property and the Colts Neck Property Mortgage using Parmar Shareholder Redemption

  Payments or other monies which rightfully belong to the Debtors.

        294.   The Debtors did not receive reasonably equivalent value in exchange for the

  purchase of the Parmar Real Property and the Colts Neck Property Mortgage using Parmar

  Shareholder Redemption Payments or other monies which rightfully belong to the Debtors.

        295.   At the time the Parmar Real Property and the Colts Neck Property Mortgage

  was purchased, the Debtors were either insolvent or became insolvent as a result thereof.

  Specifically, (i) the Debtors were engaged in business or a transaction, or were about to

  engage in business or a transaction, for which any property remaining with the Debtors was

  an unreasonably small capital; and/or (ii) the Debtors intended to incur, or believed or

  reasonably should have believed they would incur, debts that would be beyond their ability

  to pay as such debts matured.

        296.   The purchase of the Parmar Real Property and the Colts Neck Property

  Mortgage occurred within two years of the Petition Date.

        297.   The Parmar Real Property and the Colts Neck Property Mortgage should be

  avoided recovered pursuant to 11 U.S.C. §§ 544 and 550 and §§ 1304(a)(2) and 1305(a) of

  the DUFTA.




                                             -54-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 56 of 67 PageID: 750



                                            COUNT X.

                                    CONSTRUCTIVE TRUST
                                      (11 U.S.C. § 105(a))

         298.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         299.    The Board Member Defendants had a fiduciary duty to the Debtors.

         300.    The Board Member Defendants assured the Debtors that they could and

  would receive value in connection with the Merger, and, in reliance thereon, the Debtors

  incurred millions of dollars in debt or otherwise paid millions of dollars, including Parmar

  Shareholder Redemption Payments, to finance the Merger.

         A.      The Parmar Shareholder Redemption Payments

         301.    The defendants received, or will receive, the Parmar Shareholder Redemption

  Payments and as a result have been, or will be, unfairly and unjustly enriched.

         302.    The Parmar Shareholder Redemption Payments are or will be in the

  possession, custody, or control of the defendants.

         303.    As a result, Plaintiffs are entitled to the imposition of a constructive trust for

  their benefit on the Parmar Shareholder Redemption Payments in the possession, custody,

  or control of the defendants.

         B.      The Parmar Real Property

         304.    Upon information and belief, Parmar and the Parmar Laundering Entities

  used the Debtors’ money, or money that, but for Parmar and Zaharis’ fraud, could have

  otherwise been used to pay Parmar’s legitimate creditors such as the Debtors.




                                                 -55-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 57 of 67 PageID: 751



         305.    Parmar and the Parmar Laundering Entities should not be permitted to

  engage in conduct to defraud the Debtors out of millions of dollars, and then use the

  Debtors’ money to purchase property or otherwise fraudulently secrete assets.

         306.    As a result, Plaintiffs are entitled to the imposition of a constructive trust for

  their benefit on the Parmar Real Property and the Colts Neck Property Mortgage.

                                            COUNT XI.

                                  PERMANENT INJUNCTION
                                     (11 U.S.C. § 105(a))

         307.    The Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         A.      The Parmar Shareholder Redemption Payments

         308.    Plaintiffs believe that it is imminent that the DOJ may seek to seize on the YC

  Escrowed Funds.

         309.    Plaintiffs believe that it is imminent that the remainder of the Parmar

  Shareholder Redemption Payments will be imminently disseminated by the defendants.

         310.    Plaintiffs will suffer irreparable harm absent the issuance of a permanent

  injunction preventing the defendants from conveying the Parmar Shareholder Redemption

  Payments to another person or entity.

         311.    Plaintiffs have sufficiently demonstrated that they will be successful on the

  merits of their claims.

         312.    Alternatively, Plaintiffs have set forth sufficiently serious questions going to

  the merits of their claims a fair ground for litigation.

         313.    The balance of the hardships tips in Plaintiffs’ favor because the defendants

  would suffer no harm by the issuance of the requested injunction, whereas the Debtors, their



                                                 -56-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 58 of 67 PageID: 752



  estates and their creditors will suffer great harm if the defendants convey the Parmar

  Shareholder Redemption Payments to any person or entity.

         314.    Accordingly, this Court should permanently enjoin the defendants from

  conveying the Parmar Shareholder Redemption Payments to any person or entity other than

  the Debtors.

         B.      The Parmar Real Property

         315.    Plaintiffs believe that it is imminent that Parmar, the Parmar Laundering

  Entities, Sharma and/or Harry Parmar will transfer, secrete or otherwise hypothecate the

  Parmar Real Property and the Colts Neck Property Mortgage.

         316.    Plaintiffs will suffer irreparable harm absent the issuance of a permanent

  injunction preventing Parmar, the Parmar Laundering Entities, Sharma and/or Harry

  Parmar from conveying the Parmar Real Property and/or the Colts Neck Property

  Mortgage to another person or entity.

         317.    Plaintiffs have sufficiently demonstrated that they will be successful on the

  merits of their claims.

         318.    Alternatively, Plaintiffs have set forth sufficiently serious questions going to

  the merits of their claims to make such claims a fair ground for litigation.

         319.    The balance of the hardships tips in Plaintiffs’ favor because Parmar, the

  Parmar Laundering Entities Sharma and Harry Parmar would suffer no harm by the

  issuance of the requested injunction, whereas the Debtors, their estates and their creditors

  will suffer great harm if the Parmar Real Property and/or the Colts Neck Property

  Mortgage is transferred, secreted, hypothecated or in any way interfered with.




                                                -57-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 59 of 67 PageID: 753



         320.    Accordingly, this Court should permanently enjoin Parmar, the Parmar

  Laundering Entities, Sharma and Harry Parmar from transferring, secreting, hypothecating

  or in any way interfering with the Parmar Real Property and/or the Colts Neck Property

  Mortgage other than to the Debtors.

                                           COUNT XII.

                                CONSPIRACY BASED FRAUD

         321.    Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         322.    The Board Member Defendants, Bakshi, Parmar Shareholder Entities, and

  Parmar Laundering Entities (together, the “Co-Conspirator Defendants”) have conspired

  together and have combined both omissions of material fact that they had a duty to disclose

  and active misrepresentations of material fact in order to defraud the Debtors by, among

  other things, converting and/or otherwise fraudulently transferring the Debtors’ assets.

         323.    Evidence of the agreement include, among other things, the close relationship

  between the Co-Conspirator Defendants and the intercompany transfers and purchases

  between and among the Parmar Laundering Entities, which were orchestrated by Parmar,

  Zaharis, Chivukula and Bakshi.

         324.    The Debtors materially relied on these omissions and misrepresentations.

         325.    The Debtors were damaged as a result thereof.

         326.    Based on the foregoing, the Debtors are entitled to recover an amount to be

  determined at trial, but no less than $100 million.




                                                 -58-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 60 of 67 PageID: 754



                                           COUNT XIII.

                               BREACH OF FIDUCIARY DUTY

            327.   Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

            328.   At all relevant times, the Debtors were insolvent and/or in the vicinity or

  zone of insolvency.

            329.   The Board Member Defendants owed fiduciary duties to the Debtors and

  their creditors.

            330.   The Board Member Defendants breached their fiduciary duties (including,

  without limitation, their duty of loyalty) to the Debtors and their creditors, by among other

  things:

                   (a)   failing to act in good faith or acting intentionally or knowingly by

                         permitting the Debtors to (i) engage in the Sham Acquisitions, and (ii)

                         secure the Parmar Shareholder Redemption Payments and additional

                         Merger Financing (including by the granting of the Merger Liens),

                         which constituted theft from the Debtors, unlawful fraudulent transfers

                         and/or improper transfers;

                   (b)   continuing to receive compensation and/or other benefits from the

                         Debtors;

                   (c)   continuing the Debtors’ business operations for the purpose of

                         providing substantial benefit to themselves and others (at the expense

                         of the Debtors) in the form of the theft and/or transfers described

                         herein;




                                                 -59-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 61 of 67 PageID: 755



                 (d)    consciously and intentionally abdicating their duties to the Debtors

                        and their creditors; and

                 (e)    acting only in the interest of themselves, the Parmar Shareholder

                        Entities and/or the Parmar Laundering Entities at a time when the

                        Debtors were insolvent and/or in the vicinity or zone of insolvency.

         331.    The Debtors and their creditors were harmed by the Board Member

  Defendants’ breaches of their fiduciary duties.

         332.    Based on the foregoing, the Debtors are entitled to recover an amount to be

  determined at trial, but no less than $100 million.

                                           COUNT XIV.

                                      ILLEGAL DIVIDEND

         333.    Plaintiffs restate and reallage the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         334.    The Debtors provided cash and/or property to the shareholders of CHT as a

  result of the Merger and other transfers described herein. To the extent such cash or

  property is deemed de facto dividends on account of CHT’s equity interest in the Debtors, the

  Board Member Defendants are personally liable for the amount of such dividends due to

  their willful or negligent approval of the transfer of such dividends, while the Debtors lacked

  sufficient surplus or net profits or were otherwise insolvent, in violation of Delaware’s

  General Corporation Law, including, without limitation, to §§ 170, 172, 173 and 174.

         335.    The Debtors are presently, and at all relevant times were, insolvent.

         336.    Based on the foregoing, the Debtors are entitled to recover an amount to be

  determined at trial, but no less than $100 million.




                                                 -60-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 62 of 67 PageID: 756



                                           COUNT XV.

                                DECLARATORY JUDGMENT

         337.    Plaintiffs restate and reallege the foregoing paragraphs, which are

  incorporated by reference as if fully set forth herein.

         338.    This matter constitutes an actual case in controversy between the Debtors and

  the defendants.

         A.      The Parmar Shareholder Redemption Payments

         339.    By virtue of the foregoing, the Debtors have superior rights to and interests in

  the Parmar Shareholder Redemption Payments over all of the defendants.

         340.    The Debtors are entitled to a judgment from this Court determining and

  declaring that the Debtors have a superior interest over all of the defendants in and to the

  Parmar Shareholder Redemption Payments.

         B.      The Parmar Real Property

         341.    By virtue of the foregoing, the Debtors have superior rights to and interests in

  the Parmar Real Property and the Colts Neck Property Mortgage over Parmar and the

  Parmar Laundering Entities.

         342.    The Debtors are entitled to a judgment from this Court determining and

  declaring that the Debtors have superior interests over Parmar and the Parmar Laundering

  Entities in and to the Parmar Real Property and the Colts Neck Property Mortgage.

                                     PRAYER FOR RELIEF

         WHEREFORE, by reason of the foregoing, Plaintiffs respectfully request that

  judgment be entered in their favor and against the defendants as follows:

                 (a)    on Count I, against (i) all defendants, directing immediate turnover to

                        the Debtors of the Parmar Shareholder Redemption Payments


                                                 -61-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 63 of 67 PageID: 757



                    pursuant to 11 U.S.C. § 542, (ii) Parmar, the Parmar Laundering

                    Entities, Sharma and Harry Parmar, directing immediate turnover to

                    the Debtors of the Parmar Real Property and the Colts Neck Property

                    Mortgage;

              (b)   on Count II, against the Escrow Agent, directing immediate turnover

                    to the Debtors of the YC Escrowed Funds, pursuant to 11 U.S.C.

                    § 543;

              (c)   on Count III, against (i) all defendants, directing immediate turnover

                    to the Debtors of the Parmar Shareholder Redemption Payments, (ii)

                    Parmar, the Parmar Laundering Entities, Sharma and Harry Parmar,

                    directing immediate turnover to the Debtors of the Parmar Real

                    Property and the Colts Neck Property Mortgage;

              (d)   on Count IV, against (i) all defendants, directing immediate turnover

                    to the Debtors of the Parmar Shareholder Redemption Payments, (ii)

                    Parmar, the Parmar Laundering Entities, Sharma and Harry Parmar,

                    directing immediate turnover to the Debtors of the Parmar Real

                    Property and the Colts Neck Property Mortgage;

              (e)   on Count V, against all defendants, directing immediate turnover to

                    the Debtors of the Parmar Shareholder Redemption Payments;

              (f)   on Count VI, pursuant to 11 U.S.C. §§ 548 and 550, finding against

                    the Board Member Defendants, the Parmar Shareholder Entities and

                    the Parmar Laundering Entities (i) that the transfer of the Parmar

                    Shareholder Redemption Payments was an actual fraudulent transfer,




                                          -62-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 64 of 67 PageID: 758



                    avoiding the transfer, and entering judgment in an amount to be

                    determined at trial, but no less than $100 million, plus interest thereon,

                    and (ii) that the purchases of the Parmar Real Property and Colts Neck

                    Property Mortgage were fraudulent, directing turnover of the Parmar

                    Real Property and Colts Neck Property Mortgage to the Debtors, and

                    entering a judgment in an amount to be determined at trial, but no less

                    than $25 million, plus interest thereon;

              (g)   on Count VII, pursuant to §§ 548 and 550, finding against the Board

                    Member Defendants, the Parmar Shareholder Entities and the Parmar

                    Laundering Entities (i) that the transfer of the Parmar Shareholder

                    Redemption Payments was a constructive fraudulent transfer, avoiding

                    the transfer, and entering judgment in an amount to be determined at

                    trial, but no less than $100 million, plus interest thereon, and (ii) that

                    the purchases of the Parmar Real Property and Colts Neck Property

                    Mortgage were fraudulent, directing turnover of the Parmar Real

                    Property and Colts Neck Property Mortgage to the Debtors, and

                    entering a judgment in an amount to be determined at trial, but no less

                    than $25 million, plus interest thereon;

              (h)   on Count VIII, pursuant to §§ 544 and 550 and 6 Del. C. § 1304(a)(1),

                    finding against the Board Member Defendants, the Parmar

                    Shareholder Entities and the Parmar Laundering Entities (i) that the

                    transfer of the Parmar Shareholder Redemption Payments was an

                    actual fraudulent transfer, and entering judgment in an amount to be




                                           -63-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 65 of 67 PageID: 759



                    determined at trial, but no less than $100 million, plus interest thereon,

                    and (ii) that the purchases of the Parmar Real Property and Colts Neck

                    Property Mortgage were fraudulent, directing turnover of the Parmar

                    Real Property and Colts Neck Property Mortgage to the Debtors, and

                    entering a judgment in an amount to be determined at trial, but no less

                    than $25 million, plus interest thereon;

              (i)   on Count IX, pursuant to §§ 544 and 550 and 6 Del. C. §§ 1304(a)(2)

                    and 1305(a), finding against the Board Member Defendants, the

                    Parmar Shareholder Entities and the Parmar Laundering Entities (i)

                    that the transfer of the Parmar Shareholder Redemption Payments was

                    a constructive fraudulent transfer, avoiding the transfer, and entering

                    judgment in an amount to be determined at trial, but no less than $100

                    million, plus interest thereon, and (ii) that the purchases of the Parmar

                    Real Property and Colts Neck Property Mortgage were fraudulent,

                    directing turnover of the Parmar Real Property and Colts Neck

                    Property Mortgage to the Debtors, and entering a judgment in an

                    amount to be determined at trial, but no less than $25 million, plus

                    interest thereon;

              (j)   on Count X, against (i) all defendants, imposing a constructive trust

                    over the Parmar Shareholder Redemption Payments in the possession,

                    custody or control of the defendants, and (ii) Parmar, the Parmar

                    Laundering Entities, Sharma and Harry Parmar, imposing a




                                           -64-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 66 of 67 PageID: 760



                    constructive trust over the Parmar Real Property and the Colts Neck

                    Property Mortgage;

              (k)   on Count XI, against (i) all defendants, permanently enjoining the

                    defendants from conveying the Parmar Shareholder Redemption

                    Payments to any person or entity or from seizing same, and (ii)

                    Parmar, the Parmar Laundering Entities, Sharma and Harry Parmar,

                    permanently enjoining Parmar, the Parmar Laundering Entities,

                    Sharma and Harry Parmar from transferring, secreting, hypothecating

                    or in any way interfering with the Parmar Real Property and/or the

                    Colts Neck Property Mortgage;

              (l)   on Count XII, against the Co-Conspirator Defendants, in an amount

                    to be determined at trial, but no less than $100 million, plus interest

                    thereon;

              (m)   on Count XIII, against the Board Member Defendants, in an amount

                    to be determined at trial, but no less than $100 million, plus interest

                    thereon;

              (n)   on Count XIV, against the Board Member Defendants, in an amount

                    to be determined at trial, but no less than $100 million, plus interest

                    thereon;

              (o)   on Count XV, determining and declaring that the Debtors have

                    superior rights in and to the Parmar Shareholder Redemption

                    Payments and the Parmar Real Property and the Colts Neck Property

                    Mortgage as against all defendants;




                                          -65-
        Case 8-18-08053-ast Doc 24 Filed 06/04/18 Entered 06/04/18 13:02:15
Case 2:18-cv-14322-MCA-MAH Document 49-3 Filed 01/25/19 Page 67 of 67 PageID: 761



              (p)   for Plaintiffs’ attorneys’ fees and costs; and

              (q)   for such other and further relief as the Court deems equitable, just and

                    proper.


  Dated: New York, New York
         June 1, 2018
                                                   HAHN & HESSEN LLP


                                                   By:    /s/ John P. Amato_______
                                                          John P. Amato
                                                          Mark T. Power
                                                          Joseph Orbach
                                                          Annie P. Kubic
                                                   488 Madison Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 478-7200
                                                   jamato@hahnhessen.com
                                                   mpower@hahnhessen.com
                                                   jorbach@hahnhessen.com
                                                   akubic@hahnhessen.com
                                                   Special Counsel and Conflicts Counsel
                                                   to Plaintiffs




                                            -66-
